 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalgreen Co. and Retail Clerks' Union,Local 1532,Retail Clerks International Association,AFL-CIO.Cases 20-CA-7576, 20-CA-7689, and 20-RC-10688September24, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn April 24, 1973, Administrative Law JudgeGeorge H. O'Brien issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, counsel for the Gen-eralCounsel filed a brief in support of theAdministrative Law Judge's Decision and cross-ex-ceptions and a supporting brief, and the Union, theCharging Party, filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,' as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(1) ofthe Act by various acts of interrogation, promises ofbenefits, threats, acts of reprisal, and creating the im-pression of surveillance, as fully described in the attached Decision. We also agree that the Respondentviolated Section 8(a)(1) and (3) by its discharge ofDebra O'Neil on August 4, 1972. We further agreethat the Union represented a majority of Respon-iThe Respondent and the General Counsel have excepted to certain credi-bilityfindingsmade by the Administrative Law Judge.It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.StandardDry WallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The Respondent has requested oral argument.This request is hereby de-med as the record,the exceptions,and the briefs adequately present the issuesand the positionsof the parties.We hereby correct an inadvertent error in the Administrative Law Judge'sDecision:in sec. III, E, 6, the year"1951" should be"1971."2 The Union requests in its cross-exceptions that the Order provide thatRespondent be ordered to pay to the Board and the Union the costs andexpenses incurred by each in the investigation,preparation,presentation, andconduct ofthis caseas provided inTiidee Products, Inc.,194 NLRB 1234, and196 NLRB 158.We do not find sufficient evidence to support a finding thatRespondent's defenses constituted frivolous litigation within the meaning ofTiidee Productsand, accordingly, deny the Union's request Cf.John Singer,Inc.,197 NLRB 158dent'semployees in an appropriate collective-bar-gaining unit at all relevant times andthat the totalityand theseverityof Respondent's unfair labor prac-tices require,aGisselbargaining order.3Contrary tothe AdministrativeLaw Judge,however,for the rea-sons discussed below,we disagree with his dismissalof the 8(a)(1) allegations regarding certain statementsmade by Respondent's store manager,Thornton,within the 10(b) period to Warren Whitney, a hus-band of an employee.Since Warren Whitney was not an employee of Re-spondent,the Administrative Law Judge,relying onJoseph C. Asher d/b/a The Meat Cleaver,200 NLRBNo. 130,found that no statement made by ThorntontoWhitney couldsupport any8(a)(1) allegations ofthe complaint.We findThe Meat Cleavercase inappo-site,in that the individuals therein involved,unlikeWhitney,were strangers to the employment situationand the conversations involved thereinwerenot coer-cive.In the instant case,however,Warren Whitneywas the husband of JudithAnn Whitney,the cosmeti-cian at the Respondent's store and whom the Respon-dent suspected was falsely giving the impression shewas against the Union.Here the record shows that theRespondent deliberately attempted to use WarrenWhitney as a conduit to the employees and fully in-tended and could reasonably expect Whitney to influ-ence his wife and other employees.4The record shows that near the end ofApril 1972,after the Respondent receiveda copyof the Union'srepresentation petition,Thornton met Whitney at arestaurant in the shopping plaza. In the conversationinitiatedby Whitney,Store Manager Thornton askedWhitney whostarted the organizational campaignand if he knew who was in favor of the Union,specifi-cally inquiring about certain employees. ThorntontoldWhitneythat the Respondent would never lettheir stores go union and would never sign a contract.Thorntonalso saidif the Unionwon the 1971 electionthe store would have closed.He further told Whitneyto keep his ears open and to report anything he heard.One week later,when Whitney was picking up a3N.LR.B v. Gissel Packing Co.,Inc, 395 U.S. 575 (1969).An election was held on June 14, 1972, in which the tally of ballots showedin Voting Group A (professional) the only eligible employee (Levin) votedto be included in the single unit with nonprofessional employees in VotingGroup B, and of the 21 votes cast,9 were for,and 8 against the Union. Fourballotswere challenged. On October 2, 1972, the Regional Director forRegion 20 issued his report overruling the challenge to one ballot and sustain-ing the challenges to three ballots.No exceptions were filed to the RegionalDirector's report and his recommendations were adoptedby theBoard onOctober 19, 1972. However, a revised tally of ballots was not issued at thattime. On August13, 1973, the Board issued an order to the Regional Directorto open and count the challenged ballot. The unresolved challenged ballotwas subsequently opened and a revised tally of ballots issued showing thatnine ballots were cast for, and nine ballots were cast against,the Union.4 Cf.Redwing Carriers, Inc,125 NLRB 322, 323, enfd. in relevant part 284F.2d 397 (C.A. 5, 1960);Owego Street Supermarkets,159 NLRB 1735, 1737;Chesterfield Chrome Co.,203 NLRB No. 15.206 NLRB No. 15 WALGREEN CO.prescription at the store's pharmacy, Thornton toldWhitney that "you will. have to get another job foryour wife, because if the store goes union she won'tbe working here any more." Thornton again toldWhitney that the store would not sign a contract andthe Union would have to go on strike. Near the endof April 1972, Thornton told Whitney that Respon-dent was working on sick leave, improved hospitaliza-tion, and improved profit sharing, but Respondentcould not put such benefits into effect while theUnion was in the picture. In other conversations pre-ceding the election, Thornton again told Whitney thatthe Respondent would never, sign a contract and thathe was not worried about the election since he couldbring in certain individuals to work and thereby floodthe vote. Thornton also told Whitney that if he foundout that people were for the Union he could make itrough for them by staying on their backs, causingthem to make mistakes in making change, and thatthis would be a way of dismissing them.In these circumstances we find that, in the aboveconversations and discussions with Warren Whitney,Respondent engaged in interrogations, threats of re-fusal- to bargain, of store closure, and of reprisalagainst employees, promises of benefit, and surveil-lance, in violation of Section 8(a)(1) of the Act. Ac-cordingly, the Conclusions of Law, the Order, and thenotice to employees has been revised and amended toreflect the above conduct found violative of the Act .5ADDITIONAL CONCLUSIONS OF LAWThe Conclusion of Law 7 in the attached Adminis-trative Law Judge's Decision is renumbered 8 and thefollowing Conclusion of Law 7 is added:"7. By coercively interrogating Warren Whitney,by threatening him that the store would close if theUnion were successful and that the Respondentwould not bargain with the Union, by informing himof reprisals to be made against employees who sup-ported the Union, by promising fringe benefits to itsemployees if the Union is out of the picture, and byrequesting him to engage in surveillance, Respondentengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act."ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as itsOrder therecommendedOrder of the Administrative Law Judge,as modifiedbelow, and hereby orders that Respondent, Walgreen,Company,Petaluma,California,its officers,agents,successors,and assigns,shall take theactionset forth125in the said recommended Order, as modified herein:1. Insert the following as 1(d) and reletter the re-maiming paragraphs accordingly:"(d) Coercively interrogating the spouses of em-ployees concerning the union activities of employees;requesting such individuals.to spy on the union activi-ties of employees; threatening individuals with storeclosure, refusal to bargain, and reprisal against em-ployees if the Union is successful; and promising ben-efits if the Union is out of the picture."2. Substitute the attached notice for that of theAdministrative Law Judge.5 The Charging Party and the counsel for the General Counselexceptedto the failureof the Administrative Law Judgetomake certain additionalfindings of illegalconduct which they contendare supportedby the record.In view ofthe fact that such findings wouldbe cumulative and would merelyadd to the magnitude of Respondent's illegal conductand give additionalsupport for aGrsselbargaining remedy, we find it unnecessary to, and do not,pass on these exceptions.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by question-ing employees about their union activities, by promis-ing benefits to induce employees to refrain fromunion activities, by threateningreprisals against em-ployees, and by discharging an employeefor engagingin union activities:WE WILL offer full reinstatement to DebraO'Neil and pay her for the earnings she lost as aresult of her August 4, 1972, discharge plus 6-percent interest.WE WILL NOT discharge or discriminateagainstany employee for supporting Retail Clerks'Union or any other labor organization.WE WILL NOT unlawfully interrogate our em-ployees, nor spy on their union activities, norpromise benefits to them for the purpose of influ-encing their union activities or sympathies.WE WILL NOT refuse to sign a collective-bar-gaining agreement, nor close the Petaluma store,nordenypromotions to employees,nor assignundesirable work to employees as punishmentfor engaging in union or other concerted activi-ties protected by the National Labor RelationsAct.WE WILL NOT unlawfully questionthe spouses 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees concerning the union activities ofour employees; request such individuals to spyon our employees; threaten such individuals thatthe Petaluma store will close, that we will refuseto bargain with the Union, and that we will takereprisals against union adherents if the Union issuccessful; and promise various fringe benefits ifthe Union is out of the picture.WE WILL bargain collectively on request withRetail Clerks' Union, Local 1532 as the exclusiverepresentative of all regular full-time and part-time employees in our Petaluma store, with re-spect to wages, hours of employment, and otherconditions of employment and, if an agreementis reached, we will sign it.WALGREEN CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must'remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONANDREPORT AS TO DISPOSITION OF OBJECTIONSTO CONDUCT AFFECTING THE RESULT OF THEELECTIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Administrative Law Judge: This con-solidated proceeding was heard at San Francisco, Califor-nia,on November 28 through December ) 1, and onDecember 6 and 7, 1972.1 In this Decision and Report,Walgreen Co. is called Respondent and Retail ClerksUnion, Local 1532, Retail Clerks International Association,AFL-CIO, is called the Union. The consolidated complaintissued October 2, 1972, is based on a charge filed by theUnion on June 22, 1972, as: amended on September 21,1972, and on a charge filed by the Union on August 9, 1972.The complaintalleges insubstance that Respondent, bydischarging an employee, by coercive interrogation, by1A preheatingconference was conductedby Administrative Law JudgeHerman Marxon November 15, 1972.threats of detriment, and by promises of benefit, violatedSection 8(a)(1) and (3) of the National Labor Relations Act.By an order of consolidation issued October 2, 1972, certainobjections by the Union to conduct of Respondent affectingthe results of an election held June 14, 1972, were placed inissue.2Upon the entire record 3 in the proceeding, including myobservation of the demeanor of the witnesses, both on andoff the stand, and after giving due consideration to theposthearing brief s,4 I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation with over 500 storesin over 200 cities in 36 States and Puerto Rico. It has about28,000 employees. Its retailsalesin 1971 were $817,486,642.At its drug and sundries store in Petaluma, California, itsannual gross revenue exceeds $500,000 and it annually re-ceives,inPetaluma,merchandise valued in excess of$50,000 which originates at points located outside the Stateof California. Respondent is an employer within the mean-ing of Section2(2) of the Act,engaged in commerce and ina business affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE CONDUCT ALLEGED TO HAVE AFFECTEDTHE RESULT OF ELECTIONA. TheIssuesin Case 20-RC--10668On April 14, 1972, the Union filed a petition for certifica-tion of representatives. Pursuant to a stipulation for certifi-cation upon consent election, executed May 10, 1972, anelection was conducted on June 14, 1972, in a storewideunit, excluding only the manager, James Thornton, and theassistant manager, Philip Johnson. The pharmacist, Levin,was provided with a special ballot 5 with two questions:2 The order of consolidation also placed in issue one objection by Respon-dent to conduct of the Union affecting the results of the same election. Thisobjection was withdrawn by counsel for Respondent on November 28, 1972.The General Counsel's posthearing motion to correct errors in the steno-graphic transcript is granted.4 Briefs filed by counsel for the General Counsel and counsel for the Uniondirect my attention to "incredible"portions of the testimony of Respondent'switnesses.The brief filed by counsel for Respondent directs my attention toincredible portions of the testimony of General Counsel's witnesses. I findmyself in substantial agreement, on these points,with all three of these veryable advocates.As the hearing developed,I received the distinct impressionthat all witnesses,with the exceptions of Wessels,Johnson, Rogan, andHotehng had been programmed before taking the stand, and were simplyresponding to cues providedby theirdirect interrogators.The separate,ballot was required by the following section of the NationalLabor Relations Act:Sec. 9(b)... Providedthat the Board shall not (1)decide that anyunit is appropriate [for the purposes of collective bargaining]if such unitincludes both professional employees and employees whoare not pro- WALGREEN CO.1271.Do you desire to be included with non-professionalemployees in a single unit for purposes of collectivebargaining?2.Do you wish to be represented by Retail Clerksunion,Local 1532, RCIA, AFL-CIO?The payroll period for eligibility was the 2-week periodending Friday, April 28, 1972, and there were 24 names,including Levin's, on theExcelsiorlist.Hara and Morganhad quit their employment before the date of the electionand did not vote. Linda Dodd, whose name was carried onRespondent's payroll at least through June 23, but who hadnot worked since March 17, may or may not have voted.Twenty-one ballots were cast. The ballots of Brandner,Green, Claude Thornton, and June Thornton were chal-lenged by the Union's observer and impounded. Levin vot-ed "yes" on both questions on his ballot. The tally of ballotsserved on the parties at the close of the election showed:Approximate number of eligible voters-21Votes cast for Petitioner-9Votes cast against participating labor organizations-8Challenged ballots-4Timely objections were filed by both Respondent andUnion.In his Report on Challenged Ballots and Objections is-sued October 2, 1972, the Regional Director found that thechallenges to the ballots of Green and of June and Claude(Stan) Thornton should be sustained and that the challengeto the ballot of Brandner should be overruled. He furtherfound that Respondent's Objection III and Union's Objec-tions 2 through 11 raised issues 'of fact which should beresolved through a hearing, and that Brandner's ballotshould remain impounded pending the result of such hear-ing.No exceptions were filed to the Director's report andhis recommendations were adopted by the Board on Octo-ber 19, 1972. The objections remaining in issue before meare:2.Walgreen Co. told employees that it would defeatpetitioner by having friends and relatives of the storemanager vote in the election.3.Walgreen Co. has unlawfully interrogated employ-ees about their and other employees Union member-ship,Union activities and Union sympathies.4.Walgreen Co. has unlawfully granted pay raises andother improved conditions of employment to employ-ees and has unlawfully promised to grant pay raisesand other improved conditions of employment to em-ployees.5.Walgreen Co. has told employees it knows which ofthem support Petitioner and has engaged in surveil-lance of the employees' Union activities and has creat-ed the impression of such surveillance.fessional employees unless a majority of such professional employeesvote for inclusion in such unit... .6.Walgreen Co. has told employees not to cooperatewith the National Labor Relations Board in the investi-gation of any cases filed against Walgreen Co. by Peti-tioner.7.Walgreen Co. has told employees that Walgreen'swould never permit the employees to select Petitioneras their bargaining agent; that Walgreen's would closeits Petaluma store before it would recognize Petitioner;that employees would lose their jobs because of theUnion activity; that if Petitioner won the election, therewould be a strike and Walgreen's would bring in scablabor and that Walgreen's would never sign a contract.8.Walgreen Co. has asked employees to report theUnion activities of other employees to the Company.9.Walgreen Co. threatened employees that if they se-lected Petitioner in the NLRB election, they wouldnever get jobs in the Petaluma area.10.Walgreen Co. threatened that they could retaliateagainst the employees for engaging in Union activityby changing their work schedules and conditions ofwork.11.Walgreen Co. threatened employees that if theyselected Petitioner to represent them, their jobs wouldbe in jeopardy, that Walgreen Co. would find ways todischarge employees because of their Union activity,and that Walgreen would transfer employees to otherlocations because of their Union activity.B. The Issues in Case 20-CA-7576The complaint in summary alleges and the answer deniesthat Store Manager James Thornton, on specified datesbetween and including April 15, 1972, and June 7, 1972:interrogated employees, promised wage increases, statedthat Respondent would never sign a contract, threatenedemployees with layoffs and replacement, threatened to im-pose worse hours and working conditions, predicted that thestore would close, threatened todenypromotions, promisedimproved medical and dental plans, engaged in surveillanceof employees at a nearby coffee shop, created the impres-sion of surveillance, stated that Respondent would never letthe store go union, threatened to force employees to resign,and threatened employees,,with blacklisting.The complaint further alleges and the answer denies thatRespondent's director of employee relations, R. H. Wes-sels,on May 10, 1972, announced that Respondent wouldnever let the store go union, threatened employees withlayoffs and replacement, and threatened that Respondentwould close the Petaluma store if the employees selected theUnion to represent them.The complaint further alleges and the answer denies thatAssistantManager Philip Johnson, between May 26 andJune 16, 1972, interrogated employees, threatened that thestore would close, and created the impression of surveil-lance.The complaint further alleges and the answer denies thatRespondent on June 14, 1972, promulgated and enforcedmore onerous hours and working conditions against em-ployees in reprisal for their membership in or activities onbehalf of the Union.The complaint concludes with a prayer that Respondent 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe ordered to recognize and bargain with the Union as theexclusive representative of all of its Petaluma store employ-ees, including pharmacists, and excluding the manager andthe assistant manager. This poses two additional issues: (1)whether the Union at any material time represented anuncoerced majority of Respondent's employees in any ap-propriate unit and (2) whether Respondent has committedunfair labor practices which undermined the Union's ma-jority, and whether the possibility of erasing the effects ofpast practices and ensuring a fair rerun of the election bytraditional remedies is slight, so that employee sentiment,once expressed on cards, would, on balance, be better pro-tected by a bargaining order.'C. The Issue in Case20-CA-7689Whether James Thornton, when he discharged DebraO'Neil on Friday, August 4, 1972, was motivated by theintent to discourage membership in the Union.D. The SettingOn February 8, 1970, Respondent's Petaluma storeopened forbusiness.It is located in a modem shoppingplaza adjacent to an area which is rapidly changing fromagricultural to residential. Its firstmanager,Petty, told histhen secondassistant,Philip Johnson, that the store was setup for the future, because of the new homes that were goingto be built in the area, that it was expected to lose moneyfor about 5 years, but would be established and "get mostall of the business" of the new residents.On November 20, 1970, the Union by letter, requestedrecognition as the representative of all employees, excludingonly the store manager. A Board-conducted election washeld, pursuant to stipulation, on January 20, 1971. The twopharmacists, then employed, voted to be included in a bar-gaining unit with clerks and in favor of union representa-tion. Two clerks voted for the Union and seven clerks votedagainst union representation.On February 1, 1971, the Union, by letter, demandedrecognition as bargaining agent of the two pharmacists ina professional unit. Upon Respondent's refusal to recognizethe Union, a charge was filed, a complaint issued allegingrefusal to bargain, and a trial was held before Administra-tive Law Judge James R. Hemingway on August 31, 1971.In his October 13, 1971, Decisiondismissingthe com-plaint,Administrative Law Judge Hemingway states:... Respondent's second argument ... rests .. .upon the ground that the pharmacists had not, sincethe election,indicatedthat theywished to be repre-sented in a unit by themselves.Here,in a self-determi-nation election,the pharmacists,by choosing to be ina unit with non-professional employees,had voted notto be represented in a unit by themselves ....6 Paraphrased fromN.L.RB. v. Gissel Packing Co., Inc.,395 U.S. 575(1969).On the facts of this case, there is absolutely no wayg whether the pharmacists would have cho-of knowinsen the Union to represent them separately in a unitlimited to professionals... .I conclude and find that the General Counsel has notproved that the pharmacists had chosen the Union torepresent them in a unit limited to pharmacists and thatRespondent has not refused to bargain with the Unionin violation of the Act.The Uniontook immediate steps to remedy the deficien-cy byobtaining affidavits and new authorization cards fromthe pharmacists and filing a motion with the Board to sup-plement,the recordby this newlycreated evidence. TheBoard,in its Decision and Order(195 NLRB 405) adoptingthe Decision of AdministrativeLaw JudgeHemingway, de-nied the Union'smotion to supplement the record.Following the issuance of Administrative Law JudgeHemingway's Decision,Respondent took immediate stepsto ensure that it would not be required to recognize theUnion in a professional unit. On November 11,JamesThornton,a registered pharmacist, replaced Petty as man-ager of the Petaluma store,and one pharmacist,Bill Spater,was transferred to Respondent's store in Stonestown. Thisleft only-oneemployee,Levin,in the professional unit, andthe Board cannot issue a certification in a one-man unit.Cutter Laboratories,116 NLRB 260.The Petaluma store is a modern self-service establishmentwith a greatvariety of merchandiseon its open shelves.-Itis open for business from 10 a.m. to 7 p.m. on 6 weekdaysand from 10 a.m. to 6 p.m. on Sunday.The pharmacy islocated in an enclosed area in the rear of the store, and a,registered pharmacist must be on duty during all hourswhen the store is open.The open office,in the spring of1972,was located in the front of the store between the liquorcounter and the number I checkout cashier.E.TheWitnesses1.RichardH. WesselsWessels is an attorney-at-law and director of employeerelations for Respondent. His office is in Chicago. His pri-mary responsibilities are negotiating labor contracts, direct-ingWalgreen's responses to union organizing campaigns,and handling National Labor Relations Board proceedings.When petitions are filed by labor organizations, Wessels is.responsible for demonstrating to employees the disadvan-tages of union representation. Wessels testified with regardto the Petaluma store:I handled the first organizing situation which was backin the fall of 1970, about November of 1970, and thenon through to the present date. I have been completelyin charge.In early January 1972, all thestoremanagers inRespondent's western district met at the district office inSan Francisco to hear a promotional pitch from representa- WALGREEN CO.129tives of Max Factor. Wessels took this occasion to give a2-hour lecture on the subject of union organizing campaignsand the responsibilities and limitations of store managers inconnection therewith. At this meeting, he distributed abooklet, referred to in this record as the "dos and don'tsbook."On either Tuesday, April 18, or Wednesday, April 19,1972, upon receiving in the mail a copy of the Union'spetition,Wessels telephoned Thornton, told him to followthe "dos and don'ts book" and to post the notice whichWessels was mailing to him. The notice, dated April 19,1972,fromJ.R.Saunders,districtmanagerofRespondent's California east district, and T. L. Hankinson,districtmanager of Respondent's California west district,recites:We learned over the weekendthat theRetail ClerksUnion is trying again to bring you into the ranks ofDUES PAYING MEMBERS.This will mean that we will be having another unionelection sometime in the near future.The two of us andMr. Thornton have faith and confidence in all of youthat you willAGAIN REJECTthis takeover attemptand tell these paid organizers that you don'twish toHIREthem!!'!It is our hope that we can soon get this ordeal behindus and get on with our objective of making our Petalu-ma store theVERY BESTstore in California East andCaliforniaWest Districts.the reading of the dos and don'ts book?"Wessels testified:... nothing was said, about reading it. I certainlydidn't intend that the booklet be read. This is the worstway to conduct a union campaign. . . . I used kind ofmemory pegs in filling in management people on thedisadvantages of having a union represent them and Ialways outline five things generally that they shouldtalk about and I instructed, particularly Mr. Thorntonthat he should talk to employees about these things.Number one, that you've got an outsiderthat comesin to become your voice, that we're always available tolisten to problems, and I have them write down in thebooklet opposite one of the points, the word "outsid-er."Opposite another one I have them write the word"listen."The company is always willingto listen togrievances, to problems.I have them write down the word, "dues" for the factthat if the union represented them they would have topay union dues.I have them write down the word "benefit," to ex-plain to the employees that the company already has abenefit structure.And I have them write down the word "strike." Thatthe union's weapon at the bargaining table is to,strikeand that there's always the possibility that one wouldbe called and that they would have to serve on thepicket line.On Tuesday, May 9, 1972, Wessels spent 4 hours in con-ferences with Thornton and with Assistant Manager John-son at a restaurant in the shopping plaza discussing the "dosand don'ts book," and what Respondent would need for acampaign. The "dos and don'ts book" is directed to supervi-sors and labeled in bold letters, "CONFIDENTIAL." Itrecites:While your company is responsible under the law forevery remark or opinion you make orgive to an em-ployee,the managerhas every right and obligation toexpress opinions and views relative to union matters solong as rules prohibiting threats, promises of benefitsand interrogation are not violated. In fact, the Compa-ny depends on you to convey to the employees theCompany's position on union matters and labor ques-tions.The booklet then lists 12 things which "you as a managercan do" and 15 things which you "cannot do." The bookletis an excellent summary, in less than 1,500 words of therights and limitations of management in a union organizingcampaign.Wessels told Thornton that he was "primarily responsi-ble" and should, between then and whatever date was setfor the election, `stalk to each employee ... ,and let themknow some of the disadvantages of having a union representyou.When asked by his cocounsel, Mr. Ames, "What, ifany, instructions did you give to Mr. Thornton regardingAt 6 p.m. on May 9, Wessels and Thornton returned tothe store and Thornton relieved Levin in the prescriptiondepartment.While Levin was changing clothes, he andWessels had a private argument.On May 10, Wessels met with union representatives at theBoard's office in San Francisco and signed the Stipulationfor Certification Upon Consent Election. That afternoon heprepared a notice to be signed by Thornton and posted inthe employees' breakroom in the store, advising employeesof the date of the election and of the fact that Respondentwas required by law to give the Union their names and theirhome addresses, and stating:....Remember that you are free toforbidany unionrepresentative from entering your home if you so de-sire.The law protects you in thisrespect, and theUnion's paid organizers have no right to enter yourhomes. If you have any problems in this regard or areintimidated in any way, let me know and we will doeverything possible to protect your rights.Wessels then returned to Chicago where he prepared theliterature to be used in the campaign. He delivered thesepapers in person to the district manager in San Franciscoon May 25, with specific instructions as to the date andmethod of distribution of each of seven communications.Some wereto be mailed, others distributed by hand, andothers posted. On May 26, he saw Thornton at the store andgave him the literature which he was to distribute.Wessels' 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstructionswere followed to the letter. No statement in anyof his propaganda is demonstrably untrue, and none ex-ceeds the limits of Section 8(c) of the Act.The final act in Wessels'campaign was a gathering at afine restaurant after closing hours on June 13, election eve.Attendance was voluntary. Eligible voters, wives, husbands,and their guests were welcome.Sandwiches,coffee,and softdrinkswereprovided.Short talkswere given byRespondent's vice president, Canning, by its division man-ager from Denver, by the two district managers, and byWessels and Thornton. None exceeded the permissive limitsof Section8(c) of the Act.Wessels remained in Petaluma on the day of the election,June 14. Immediately after the vote was announced Thorn-ton said that he wanted to make,some changes in the sched-ule (which had remained substantially unchanged for manymonths).Wessels told him it would "look like hell," butThornton was the manager and Wessels could not run hisstore for him.Wessels, Thornton, and Assistant Manager Philip John-son then conferred in an attempt to determine which clerkshad voted for the Union and which had voted for Walgreen.Wessels testified from memory, with the "Excelsior list" inhis hand that they determined that eight of the followingnamed clerks had voted for the Company: Richard Rogan,William Coberly,MelanieDavis, John Holstein, LindaDodd, Linda Duncan, R. Celani, L. Poole, and Mark Sage.2.James ThorntonThornton was first employed by Respondent as a porterin its Klamath,Oregon,store while still in high school. Heattended college and pharmacy school on Walgreen schol-arships, receiving his professional degree in 1953. Afterworking as a pharmacist in Walgreen stores in RedwoodCity,Stonestown,and Santa Monica,he was promoted tomanager of the Walgreen store in Oakland in 1957. Thereaf-ter, he managed in succession Respondent's stores in PaloAlto, Stonestown, Millbrae, Hayward, and Petaluma. OnSeptember18, 1972,at his own request,he was relieved ofmanagerial responsibilities and transferred to Respondent'sDaly City store where he is presently employed as a phar-macist.Between November 1971 and April 1972, Thornton hadseveral conversations with Warren Whitney, Judith Whit-ney, and Audrey Milligan. From April 15, 1972, throughJune 14, 1972, pursuant to his understanding of the "dosand don'ts book"and Wessels' instructions,he had numer-ous private conversations with individual employees. Heshowed the "dos and don'ts book" to some of these and readportions of it to others.On the afternoon of Wednesday, June 14, he instructedJohnson to make radical changes in the work schedule forthe following weeks. Levin was to work every weekend,.alternate Saturdays and Sundays.Milligan was to be re-placed as bookkeeper by Duncan and assigned to work thecigar counter and checkout stand on the night shift. Theshifts of the cosmeticians were to be reversed, Judith Whit-ney to work the night shift, and Ginger Johnson, who hadalways workednights,would work days. Although PhilipJohnson protested that the "timing was wrong" and "itlooks bad," he followed orders and the new schedule wasposted Thursday morning, June 15.3.Philip JohnsonJohnson was hired as an assistant manager on April 10,1970.He was an eligible voter in the January 20, 1971,election. Between November 1971 and August 18, 1972,when he resigned voluntarily, Johnson was clearly a super-visor within the meaning of the Act. Johnson prepared andposted the schedule of days and hours which each employeewas required to work. On one occasion, he noted that Wil-liam Coberly had been credited on the payroll with hourswhen he had not been scheduled and which Johnson knewhe had not worked. When he called this to Thornton's atten-tion he was told that Coberly was doing a good job manag-ing the liquor department that he deserved more than the$2 per hour, which was his rate of pay, and that it was themanager'sprerogative to give him extra hours.Shortly before April 15, 1972, Thornton told Johnson that"the union was going to be activated." Shortly after Thorn-ton received a copy of the Union's petition he told Johnsonthat he thought the Union would get onlyone vote in theelection, and that would be Debra O'Neil's. Johnson re-sponded that he was wrong, that Robert Levin and AudreyMilligan would also vote for the Union.After the petition was filed, Johnson and Thornton spec-ulated as to why the Union was starting over again. Theyconcluded that the initiative had not come from any em-ployee, but that some union official, checking back records,"found 12 possibles and he decided to go ahead and getthem all. If he got one, he was happy. If he didn't, well therewas no loss."Johnson testified that Thornton "remarked hundreds oftimes how he thought this was the best crew to every indi-vidual in the store."Thornton also told Johnson that the Union's promise of"job security" gave some employees the idea that "they havetheir jobs forever, whether they work or not" and that sim-ply was not true. Thornton had managed union stores andhad fired union people. An employee could always be dis-missed for refusal to follow orders.The way thestore was arranged, it was possible for aperson in the office to carry on a conversation in normaltones with the person at the number one checkstand. On oneoccasion,Johnson overheard a portion of Thornton's re-marks to O'Neil while Thornton was in the office andO'Neil was putting out cigarettes. Thornton told O'Neilthat he's worked with unions before and that whateverschedule was posted, they had to work, and if theydidn't work it, it was reason for dismissal.4.Audrey MilliganMrs. Milligan is Respondent's bookkeeper in Petaluma.She was hired January 22, 1970, 2 weeks before the storeopened. She was the Union's observer at the January 20,1971, and at the June 14, 1972, elections. When Wesselsvisited the store on May 26, 1972, she asked him about herchances of becoming a travelling auditor for Respondent WALGREEN CO.and Wessels replied that her chances were excellent. Shealso complained that she was being harassed by Thorntonon the subject of the Union. Wessels answered that Thorn-ton "was taking this union thing personally" and was "quiteemotional and doesn't mean a lot of these things." Wesselsalso, commented that Milligan was emotional and some-times that caused personality conflicts. On May 30, Wesselswrote a personal and confidential letter to Milligan:Dear Audrey,-On the plane back, to Chicago last Friday, I gave con-siderable thought to our discussion in the store Fridaymorning. You can be certain, Audrey that you areNOTgoing to lose your job so long as you continue todo what is expected of you. Mr. Hankinson and beforehim Mr. Saunders, are deeply committed to the Wal-green principle of fair, decent and respectful treatmentofWalgreen employees. I know that Mr. Thorntonfeels the same way.In keeping with your request that our conversation beheld in strictest confidence, I have not discussed thismatter with Mr. Thornton or with anyone else. Howev-er, I cannot emphasize too much the fact that you neednot have concern about your job or your future withWalgreens so long as you continue to do well in yourjob.When, after the election, she was transferred from book-keeping to the cigar counter and relief cashiering, she tele-phoned Wessels. On Saturday, June 17, she was back at herbookkeeper's desk and was still there at the time of thishearing.Milligan's rate of pay,.$3.45 per hour, was higher than therate of any regularly employed clerk, and was exceeded onlyby Levin's $7.25 and, presumably, Philip Johnson's andThornton's.15. Judith Ann WhitneyMrs. Whitney was hired February 9, 1970. She went onauthorized leave of absence on June 27, 1972, and did notreturn. She was the cosmetician and received commissionson sales of certain franchise items in addition to her hourlypay of $3.125. Her scheduled hours were 10 a.m. to 6:30p.m.,Monday through Friday. Shortly after Thornton be-came manager, she told him that she was responsible for thedefeat of the Union in the 1971 election. In her conversa-tions with Thornton, she made it plain that she was procom-pany and antiunion. On June 5, 1972,when Saunders wasat the store distributing one of Wessels' messages, she re-quested and was granted a leave of absence to begin Sat-urday, June 24.7 Employees were paid biweekly by checks mailed from Chicago on thebasis of payroll reports prepared by Milligan and signed by Milligan andThornton. Reports covering the period from November 15, 1971, throughJune 23, 1972, were received in evidence. Although the column showing thehourly rate of each employee had been removed from the documents beforethey were offered in evidence, the report for the period ending December 10,1971, shows the dollar amount each employee received for attending a 2-hourstore meeting conducted by Thornton.131When she came to work Thursday, June 15, Thorntondirected her attention to the new schedule, on which she wasplaced on the night shift, and asked what her last day wouldbe. She answered, "Friday, June 23." Thornton did not hearthe "June 23," and, assuming that she intended to begin herleave the next day, said, "Hell, it just looks like you stayedfor the vote, and that was it." As she approached the cos-metic counter, she saw a Linda Rogan, whosename doesnot appear on any payroll, counting out her cash. She askedThornton where she was to work, and he said, "in cosmet-ics." She went back of the counter, and Linda Rogan left.A few minutes later Philip Johnson asked her when she wasquitting. She started to cry. Johnson took her to the break-room, and then to a bakery in the shoppingplazaand toldher she should take the rest of the day off.Thornton telephoned the district office andannouncedthatWhitney had quit. Milligan telephoned Whitney andtold her of Thornton's call. Whitney telephoned the unionbusinessagent, Marjorie Bridge. On Friday, April 16, Whit-ney clockedin at 10 a.m. and went to work. Thornton calledher to the breakroom and, withRogan as witnesses, told her,to turn in her badge and leave thestore.She again tele-phonedBridge.Bridge called the Union's attorney, BarryJellison. Jellison calledWessels. Wessels calledHankinson.Hankinson called Thornton. Thornton called Judy Whit-ney, apologized for the "misunderstanding" and asked herto come right in to work because he "needed herdesperate-ly."Whitney continued to work the day shift without fur-ther incident through Tuesday, June 27.6.Warren WhitneyJudith Whitney's- husband, Warren, is a union carpenter,and was a regular customer of the Petaluma store. BetweenNovember 1971 and April 1972, he had frequent conversa-tions with Thornton, in some of which the Union was onesubject of discussion. Whitney made plain to Thornton hisdissatisfaction with his own union, and particularly with itsleadership. He told Thornton that his wife had been respon-sible for the defeat of the Union in the January 1971 elec-tion.His testimony as to conversations before April 15,1972, was received as "background" and evidence of mo-tive.His testimony as to conversations on and followingApril 15 was offered in support of specific paragraphs of thecomplaint.Warren Whitney was not an employee of Respondent.Therefore no statement made by Thornton to him can sup-port any 8(a)(1) allegation of the complaint.Joseph C. Asherd/b/a The Meat Cleaver,200 NLRB No. 130, fn. 2. A sum-mary of his testimony is here set forth because (a) on thetheory of the General Counsel, it confirms and reinforcesthe testimony of all witnesses called by him and (b) on thetheory of the Respondent that, as stated in Respondent'sbrief to me:Jim Thornton was the victim ofa PLOT.Itwas de-termined early in the campaign that evidence would bedeveloped to incriminate Thornton. Thornton wasBAITEDwith constant questions and his answers andlegitimate comments were duly noted in memoranda.These memoranda were deliberately slanted and soon' 132DECISIONSOF NATIONALLABOR RELATIONS BOARDthe individuals in question began to believe what theyhad written down. The more they discussed it amongthemselves, the more firmly theybelievedthe slantedand distorted versions of what Thornton had said.Whitney, questioned by the General Counsel, testified:About a week and a half before Christmas 1971, in a restau-rant in the shopping plaza, Thornton told him there werethree reasons he had been made manager. The store was ashambles anda messand needed to be straightened up andput back on a profit-paying basis. Three other drug chainswere coming in and Walgreens wanted to get its customersestablished. A third reason for the appointment of Thorntonwas to keep the Union out, to keep it from coming back in.This could be done by making people work undesirableshifts, transferring people to San Francisco, transferringBay area people to Petaluma to counteract the prounionvote, and watching people and causing them to make mis-takes to afford grounds for dismissal. He could "flood thevote" with Guy Green and Claude and June Thornton.Thornton asked how the Union got started in 1951, andWhitney replied that it was Jim Sparks, who no longerworked there.On Friday, after Thornton received a copy of the Union'spetition, at a restaurant in the shopping plaza Thorntonasked Whitney who started the "whole damnmess," askedif there was anyone known to Whitney to be in favor of theUnion and inquired specifically about Audrey Milligan,Linda Duncan, Linda Dodd, and Jo Davidson. Thorntontold Whitney that Walgreens would never let their stores gounion and would never sign a contract. He quoted Wesselsas having told him that if the store had voted to go unioninJanuary1971 it would have been closed because it wasin such bad shape, and not making a profit. Thornton saidthat "with a store stuck out in the sticks like that" theywouldn't let it go union because they had 600 stores, and theonly union ones were in the San Francisco bay area, whichthey let go union in the '30's for the protection of theirpeople. Thornton told Whitney to keep his ears open andto report anything he heard.One week later, when Whitney was picking up a prescrip-tion at the pharmacy, Thornton said, you will have to getanother job for your wife, because if the store goes unionshe won't be working here any more. The store won't signa contract and the Union will have to go on strike. Thorntonwouldn't have to worry because Walgreens could "bring inmanagers as scab labor or he could be transferred to anoth-er store inthe Bay Area, and he didn't have to worry be-cause he had lots of money in the bank."Near the end of April, Thornton was talking to his ap-prentice in the pharmacy about O'Neil wanting $4 per hour,when Thornton asked Whitney to go to theemployees'breakroom with him. There Thornton took out some booksand told Whitney- how Walgreens was working on sickleave, improved hospitalization, improved profit sharing,and told Whitney they couldn't do these things while theunion thing was going on, and if the store did go union theycouldn't get these things. If the Union didn't come in, theemployees would ,probably get these things in about 6months.Just after the first of May, Thornton told Whitney thatthe store wouldn't sign a contract. The law was that theyhad to negotiate, but they didn't have to agree to anything.They could end up with the people making less. They couldtake 5 years, they wouldn't have to sign anything that wouldgo against them and they were not about to let that store gounion.On cross-examination,Whitney repeated the foregoingtestimony with slight alterations and some additions. Thetalks about the Union were initiated by Whitney. WhenWhitney asked Thornton why he wasn't worried about theUnion, Thornton replied that he could flood the vote bybringing in Claude and June Thornton and Green and twoor three other people, helping out for a few days, and theywould be eligible to vote. If he found out that people werefor the Union, he could make it rough for them by stayingon their backs, causing them to make mistakes in makingchange, making, their cash registers come up short and thatthiswould be reason for dismissal and he could dismissthem.In the conversation after he received the union petition,Thornton asked who had voted for the Union the first timeand Whitney named Audrey Milligan, Robert Levin, LindaDuncan, Linda Dodd, and Bill Spater. Thornton said thestore would never go union, would never sign a contract,and they would close the store. Thornton said:I'm not kidding . . . I talked to Wessels a few daysbefore this and he told me that if the store would havewent union the first time, the first election, that theywould have closed because they were losing money, thestore was in bad shape, and at that time their decisionwould have been to close it.7.Marjorie BridgeBridge is business representative and organizer for theUnion. She was involved in both organizing campaigns atRespondent's Petaluma store. Following the issuance ofAdministrative Law Judge Hemingway's Decision, October13, 1971, she telephoned Levin and said she "needed anoth-er card." She mailed a blank to him and he mailed it backsigned and dated October 30, 1971. Following the issuanceof the Board's decision, February 15, 1972, she resumed herspoke to employees at their homes individually and in smallgroups.Debra O'Neil signed a card in her own home on February29, 1972.Darlene Barlow signed in her own, home on March 1.Audrey Milligan, Judith Whitney, Linda Dodd, andAnna Jo Davidson signed in Milligan's home on April 7.William Coberly signed in his own home in the presenceof his wife on April 10, after receiving a positiveassurancefrom Bridge that no one from the Company would ever seethe card.Richard Rogan signed in his own home in the "presenceof his wife on April 10. Bridge had previously assured Ro-gan that no one would know that he had signed, other thanher superior, Mr. Lewis, and a Labor Board agent. Rogantold her that if this pledge was violated it would void hisauthorization. WALGREEN CO.Ron Morgan signed in his own homeon April 18.Ginger Johnson signed in her own homeon April 20.All of these are- intelligent,articulate,literate persons.There is noambiguityin the card, the full textof which is:RETAIL-CLERKS INTERNATIONAL'ASSOCIATION(Affiliated with the AFL--CIO)AUTHORIZATION FOR REPRESENTATIONDesiring to enjoy the rights andbenefits of collective bargainingI, the undersigned employee of the(Firm Name)Store AddressStore No.Employed as(Job Title)Dept.Home AddressPhonehereby authorize Retail Clerks Inter-national Association, AFL--CIO, orits chartered Local Union to representme for the purposes of collective bar-gaining, respecting rates of pay,wages,hours of employment, or otherconditions of employment, in accord-ance with applicable law.(Date)(Signature of-Employee)Beginning in March 1972,Bridge asked employees tokeep notes of things that were happening in the store.Begin-ning in May 1972, Bridge reduced the reports which she hadreceived from employees to typewritten form.These notes,and Bridge's interpretations, were submitted by the Unionto the Board agent who investigated the Union's charges.8.Robert LevinLevin was hired in January 1970, with the understandingthat he would be paid "whatever the going union scale was"for pharmacists. Johnson describes -Levin as "the"type ofperson that says what he believes. If he wants to say some-thing,he says it."Because of the form of the ballot, allpersons who had knowledge of the 1971 election knew thathe had voted'for the Union. Soon after Thornton becamemanager, Levin complained tol•im and to District ManagerSaunders that he was not receiving'the 25-cent'increaserequiredby union,contracts, -He also complained that hecould not give proper service to customers because he did133not have a pharmacy clerk, and because much ofThornton's time,during their overlapping shifts, was occu-pied with managerial duties. He complained that Walgreenswas not using biodegradable medicine bottles.He threat-ened to advise the State Board of Pharmacy that Thorntonhad left an intern in the pharmacy,unsupervised,unless thesituation was corrected.He was still employed as a pharma-cist in Respondent's Petaluma store as of the date of thishearing and in November 1972 his wage was raised to either$7.50 or $7.75 per hour.9.Ginger JohnsonMrs. Johnson(no relation to Philip Johnson)was hiredNovember 14, 1971,and resigned September 27, 1972. Sheworked on the cosmetic counter from 12:45 p.m. to 9:15p.m.,Monday throughFriday.She was paid$2 per hourand commission on certain franchised items. When after theelection Thornton told her that she would work days andsome weekends,and Whitney would work nights, she pro-tested that she could do neither.Day work would requirethatshe payhalf her salary to a babysitter,and she hadother things to do on weekends.10.Anna Jo DavidsonMrs. Davidson was hired in February 1970 at $2.45 perhour. After Thorntonbecame manager,she also earnedcommissionon franchiseditems.From April 1972, to thedate of the hearing, she worked in the cosmetic departmenton Saturday and Sunday only. She was employed elsewhereon Monday through Friday.11. James Scott StoneStone is the son of Jo Davidson. He was hired by Thorn-ton at her request on Friday, April 7, 1972. He resigned 3weeks after the Board election.Stone's rate of pay was $2per hour. Before the election, he had been scheduled towork 5 days a week, Wednesday through Sunday.His hourswere reduced on the new schedule posted by Thornton andJohnson explained that the total hours allocated to the storeby Chicago headquarters had been reduced from 620 perweek to 550 per week. Johnson told Stone, "It seems like areprimand."12.Gregory Charles BrandnerBrandner was hired in October 1971 while still in highschool. His rate of pay was $1.90 per hour. From Februaryto June 1972, he was "on call." Whenever a cashier, due toillness,was unableto work, she wouldcall'Brandner as herreplacement without checking with Thornton.13.Darlene BarlowBarlow was hired in August 1971' at $2 per hour. WhenWhitney left on her leave of absence,.Barlow was' assignedthe day shift on the cosmetics counter ataoincreasein pay.Her pay was'raised inOctober 1972: 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD14.Ronnie L. MorganMorgan washired about March 6, 1972, at $2.75 per houras head ofthe cameradepartment. He workedfull timethrough Friday, May 26. In late April, he told Thornton thathe had accepted the job ofassistantmanager at anotherstore at asalary of $700 per month and would beleavingin 2 weeks. On May 31, 1972, he worked 1 day to break ina replacementand formallyresigned.15.William JamesCoberly IIICoberly was hired October 9, 1971, as a stockboy andcashier.His rate ofpay was $2 perhour.After he was putin charge of the liquor departmentin 1972,he received extracompensationthrough Thornton's falsification of the num-ber of hours worked.After Thorntonleft, he became "assis-tantmanager as far as opening and closing the store."Coberly resigned November3, 1972,and was rehired as astockboy by the newmanager onNovember 15, 1972.16.Richard RoganRogan was hired as a clerk in April 1971 at $1.90 per hourand quickly raised to$2. Prior to the December 1971 storemeeting,he was given the title of management trainee andhis pay was raised to$2.65 per hour.On the rare occasionswhen both Johnson and Thornton were absent,Rogan wasin charge of the store. When Johnson resigned,Rogan be-came assistant manager.17.Debra Jean O'NeilMiss O'Neil was hired September 1, 1971, and dischargedAugust 4, 1972.Her rate was$2 per hour.She worked fulltime on the number one checkout register through at leastJune 23,1972.In July, she worked only 3 days a week,Friday,Saturday,and Sunday.On January 8, 1972,Thornton questioned her about acustomer complaint that she had been rude. She said thatcustomers made her nervous.When she would call for cus-tomer service, Rogan and Coberly were slow to respond,and she asked Thornton to speak to them.On January 16, she was late to work.She explained thatshe had had a flat tire on the way from Santa Rosa.Thorn-ton accepted her excuse. On February 12 and on March 24,Thornton spoke to her about her discourtesy to customers.On Saturday,May 27,she was late to work.She explainedto Thornton that when she had called in to ask what timeshe was to report Philip Johnson had misread the schedule,and that she came to work at the time Johnson told her to.Thornton did not accept her excuse and did not check withJohnson. In a telephone conversation on May 30,ThorntontoldWessels that he was having tardiness problems withO'Neil and had warned her that if she continued to be lateshe would be discharged.Wessels answered:... be careful about this. . .because of the fact thatwe're facing an election,if there is a repetition,be surethat we've got the facts and be sure that we do haveproper cause,because we may be asked to defend herdischarge in a Labor Board Proceeding.Philip Johnson testified that O'Neil was no more and noless punctual than anyone else. Lack of punctuality was aproblem with all of the clerks.Johnson also testified: "Shewas a good employee."18.Robert Powers HotelingColonel Robert Hoteling,United StatesArmy,retired,had, prior to August 1972,shopped at Walgreens aboutonce a week for about 2 years. He has not entered the storesinceMonday,July 31, 1972.F.The Discharge of Debra O'Neil1.Testimony of William CoberlyCoberly testified that he had sold liquor to Colonel Hotel-ing and had examined his driver's license while cashing hischecks.On Monday, July 31,at about 6:30 p.m.while Co-berly was at the camera department cash register:He pointed his finger at me and said,"Iwant to talkto you about one of your employees. . . .I want to talkto you about the blond haired witch on the front cashregister. . .the one that was on there yesterday... .I don't know her name,but she was working yesterday,she was very rude to me,and what she said to me, I willnever tolerate again. . . . I don't believe in people ex-pressing themself to me in this way. . . . She called mea Son-of-a-Bitch."Coberly replied, "Sir, this is above me.Let me take you backto my manager."Coberly escorted Hoteling to the pharma-cy, introduced him to Thornton,stating "This gentlemanhas a complaint against one of our employees," and left.2.Testimony of RichardWesselsWessels had an appointmenton Wednesday,August 2, topresent to the Board'sField Examiner evidence relating toobjections and challenges.In preparation for this meeting,he met atJames Thornton's home with James, Claude andJune Thornton,GregoryBrandner, and PhilipJohnson, onthe eveningof Tuesday, August 1.At this meeting, JamesThorntontoldWessels:... he had a very serious customer complaint on Deb-bie O'Neil. . . . He said it was a Hoteling,who was aretired Army Colonel who had given him, the day be-fore,a very serious complaint on Debbie O'Neil. Thatshe had committed some act of rudeness and the Colo-nel was very upset and had told Thornton that thisyoungladyhad been rude to him or to his wife in thepast. . .and the Colonel had told Thornton that hewouldn't shop in the store any more.I told Mr. Thornton that . . . this is serious kind ofstuff. . . . This is the kind of thing that we can't toler-ate and certainly the union situation doesn't insulate WA`LGREEN CO.135someone from discipline.... I explained to him thatwhen she comes back to work, he should get Mr. John-son there and give her an opportunity to explain, andif he's not satisfied with the explanation, then he shouldfire her... .Wessels testified that Thornton in describing the incidentdid not repeat the words used by Hoteling nor did he usethe euphemism, "SOB." All Thornton reported was that,O'Neil had been discourteous. On cross-examination, Wes-sels testified:Q. (by Mr. Sprague) Did Mr. Thornton ever tell youwhat he told or said to Miss O'Neil on the dischargeinterview?A. He told me that he had talked to Miss O'Neilabout the incident and that she didn't recall anythingabout it.Q. Did he tell you that he told her that the customerpurportedly said that she called him a Son-of-a-Bitch?A. Yes. This was after-this was fairly recently thathe told me that.Wessels did not speak to Colonel Hoteling until he tele-phoned him from Chicago in connection with his prepara-tion for the trial of this case.3.Testimony of Col. Robert HotelingOn some Sunday in thesummerof 1972, Mrs. Hotelingasked O'Neil at the only open checkstand whether acertainadvertised item was in stock. O'Neil replied, "If it's notthere it's not there." As they were leaving the store, Mrs.Hoteling remarked to her husband, "My aren't we pleasantand courteous in here this morning."A week or two later inearlyafternoon, Colonel Hotelingentered thestore,picked up some radio batteries from anopen bin near the camera counter and walked to the backof the store. Observing Thornton in the prescription depart-ment he rapped on the glass and described the incidentbetween his wife and O'Neil, stating, "One of your clerksleaves a lot to be desired as far as courtesy is concerned".He told Thornton that the clerk was a blond, with the namebadge "Debbie" or "Debra." Thornton asked for and re-ceived Hoteling's nameand telephone number.Hoteling did not speak to Coberly. O'Neil did not addressany improper language to either the colonel or to his lady.The colonel did not tell Thornton that O'Neil used anyvulgar language. On this point Hoteling was very emphatic,"It did not occur. I think I would remember." In speakingto Thornton, the colonel was not angry and his tone was notloud.4.Testimony of Richard RoganRogan was in charge of the store on Sunday, July 31.Rogan testified that on Friday, August 4:Mr. Thornton asked Mr. Johnson and myself to ac-company him to the back end of the stockroom... .Debbie . . . came back. Mr. Thornton . . . startedtalking to Debbie . . . he said he had a very seriouscustomer complaint about her from the previous week-end . . . she had'been rude to a customer . . . I believehe mentioned the tardiness, her being late. Her attitudein generaltowards the public, I believe. Or rather her-not her attitude. I should say her politeness or hercourtesy towards the public. But I think that the mainpoint was that one-the one customer-Oh, I think heasked her about this customer. If there had been anykind of discussion or argument between them. Youknow, at the time this took place, between her and thecustomer. And she said "no," she didn't recall any-thing. At this time-let's see. I believe he said he wouldhave to-I don't recall whether he said discharge her,or let her go. If she needed a job recommendation, tolet him know and he would write her out one.On cross-examination, Rogan testified that he was pres-ent during the entire interview between Thornton andO'Neil, that O'Neil had tears in her eyes and was crying, andthat the words "son of a bitch" were not spoken by Thorn-ton. Thornton's only accusation was that O'Neil had treateda customer "rudely."5.Testimony of Debra O'NeilWhen O'Neil reported for work on Friday, August 4,Johnson escorted her to the stockroom where Thornton andRogan were waiting. Thornton said, "Tell me what hap-pened Sunday." As O'Neil was reciting her activities,Thornton interrupted with, "What about the customer?"When O'Neil replied, "What customer?" Thornton ex-plained that she was supposed to have calleda colonel a"son of a bitch." O'Neil denied knowledge of any suchincident and denied that she had used any such language.Thornton then said that he was dismissing her on thegrounds of "insubordination, excessive tardiness, and dis-courtesy to customers." O'Neil was in tears and Thorntonended the interview with the statement that if O'Neil neededa good reference he would write one up for her.6.Testimony of James ThorntonThornton testified, on direct examination by Mr. Wes-sels:I was working the pharmacy on a Mondayevening .. .the Monday before I relieved her of her duties ... andIhad just completed filling a prescription and Mr.Coberlycamearound the end of the pharmacy and hesaid, "Mr. Thornton, that man out there has a veryserious complaint" . . . and this elderlyman said,"You're the manager?" I said, "Yes sir." He said, "Whydon't you ever work here on Sunday and find out whatis going on in this store?" I said, "Sir, I work seven daysa week, what seems to be the problem?"He said, "I was in here yesterday and that blondecashier up there got very sarcastic and nasty at me andcalled mea Sonof a Bitch." My reply to him was, "sir,I'm trying everything in my power to correct this situa-tion in this store." And that was the end of the conver- 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDsation....I remember that just by instinct,I tore apiece of paper on the corner of a pad and said, "Sir,would you give me your name and telephone number?"He said"Colonel Hoteling,"and I wrote down "Colo-nel Hoteling" and the telephone number'. .. then hetook off.The next evening in Thornton's apartment,while he, Guy,Green,June Thornton,Stan Thornton,and Gregory Brand-ner were reading and signing affidavits which had beenprepared by Wessels,and going over payroll records,Thornton spoke up and said:Mr. Wessels,I've had a very serious complaint aboutthisDebbie O'Neil and I'm just at the end of-the linewith her,I just can't put up with it anymore, and youasked me if I knew who it was, and I said"yes, I wrotedown the name and telephone number on this little slipof paper"and I took it out of my wallet and gave it toyou, and you wrote it down and gave it back to meI described the incident to you and you told me thatthis was a very serious complaint,and if I was positivein my mind,itwas ground,really severe, and I said,"Yes, because he really blasted me at the pharmacy."Then you said, "Jim, I can't run the store for you, butwhat would you do if the union wasn't involved?" Isaid, "I would fire her." . . . then you proceeded to tellme, when Debbie came back to work to make certainthat I discussed the incident with her,and to get herside of the story,and bring up the other problems, andif she didn't have a valid reason, that this would begrounds for dismissal,and then you added,make surethat some guy didn't grab her legs or go, up her dressor something of this nature.So I told you,"yes sir,Iwill", and that Friday Idismissed Debbie O'Neil after discussing it with herWhen Debbie came to work,Mr. Johnson broughther back.Mr. Rogan was present.We went to the stockroom and I had these disciplinary notes with me. Iasked Debbie, "What happened on Sunday?Some col-onel really blasted me about the mistreatment andabout a name that you called him. Do you rememberanything about it?"Debbie hesitated for a while,and she said, "No."Then I said,"Debbie,I had previously warned youabout customer complaints,I had to warn you abouttardiness,I have warned you about insubordination, Ihave warned you about taking excess time on yourbreaks, just that same'day you took ten minutes extraon your break.Why did you donit?"She said that shehad gone to a hamburger stand and she 'tripped in. aditch or something of that nature... .Then I started reading'the disciplinary actions thatI had against her and I said,"'Debbie,I have warnedyou many times tan these different occasions,and it'snothing toyou,andIhav doneeverythingthathcouldpossibly do to get your- mind squared away,so thatwhatever is bothering you, that you could become 'agood employee.In my personal opinion and yours andmanagement,the retail business is just not cut out foryou, you should get an office job where you don't haveto deal directly with the public.If 'you need a recom-mendation or something in that nature,I'll be happy togive it to you."On cross-examination,Thornton repeated verbatim hisrecitation of the conversation with Hoteling,and added thefollowing details, not incorporated in his direct examina-tion:The colonel was "loud,furious and upset"and couldbe heard over the entire store.The colonel also said he"would never shop at Walgreens,"he did not say that hewould not shop at Walgreens so long as Debbie was there.Thornton's description of the exit interview was amplifiedon cross-examination by the following:I told her that I had a very serious customer complainton her that last Sunday she worked and that this cus-tomer said she called him a name and that it was anS.O.B. and that if he didn't like the service,or the wayshe waited on him that he could go to the other line orshop someplace else, something to that effect.Thornton further testified that O'Neilwas very calmthroughout the exit interview and did not cry at all.On the evening of July 31, Thornton wrote the followingmemorandum on a company form:DISCIPLINARY RECORDEmployee'sname:Debbie O'NeilJob Title: CADate 7/31/72 Time: Monday AfternoonStore Address:Witnesses: Col Robert HotalingFacts:Coln, told me I should work on Sundays.Debbie O'Neil insulted him & called him a name-Told him to go to other line if he was not satisfied withher. He told me he would never shop Walgreens againas long as she worked in store.On Friday. afternoon, August 4, Thornton added on thesame memorandumthe words:Friday-I dismissed Debbiein witness of Mr. Johnsonand Mr. Rogan. I told her why-also that if she appliedfor office work or needed a reference I would be glad'tohelp her.7.Testimonyof Philip JohnsonJohnson,examined by Wessels as to statements made atThornton's home on August1, 1972,testified:He explainedthat Debbiewas giving him some prob-leans, that he had a. customer complain about her call-inghim an,S.O.B.... and Mr.Thordtonsaid, with this WALGREEN CO.137union and everything,that he's tied,and you said,"Well, she called him an S.O.B., that,of a clerk,is kindof rude,especially such words."Mr. Thornton said,"Well, I can't fire her."You said,"Now, what wouldyou do if there was no union election?"Mr. Thorntonsaid, "I would have fired her."Then,"Would you giveher a chance to explain what happened with her andthis customer and, if she did so, give her a chance. Ifshe said this,fire her."But he says,"Make sure-Imean if he come up there and start grabbing at her legs,you know,and start pulling at her dress,of course, youknow,she probably had a right to call him this name,but give her a chance to find out,to defend herself, findout what the problem was." . . . . Mr.Thornton alsostated that she had been tardy and this is not the firsttime it's happened.He's had many complaints with her.Describing the exit interview,Johnson testified:Mr. Thornton explained to her,he said,"Well, isn't ittrue that you called some customer an S.O.B.?" Andshe denied it. And he said,"Well, this customer comeup to me and he really blasted me." "He said, `Thatblondheaded girl up front gave me a real hard time. Shecalled me an S.O.B.' And he said, `I'll never shop hereagain until she's gone."'So Debbie says,"No. Noincident happened whatsoever Sunday."Then Mr.Thornton says, "Well,you know,Debbie,we're goingto dismiss you for this tardiness and discourtesy tocustomers.It's' not the first time we have disciplinaryaction on different dates and were going to dismissyou." Debbie got very upset and she started screamingand crying.One thing I did note though-I would haveto admit l didn't bear any cuss words from her, so shedid not cuss,and .1 feel under the circumstances, underthe pressure,if she wasthe typeof person that wasgoing to cuss somebody,itwould be then,but shedidn't say a word... .Johnson also testified that on Monday,August 1, I camein at one o'clock and I immediately went to work and Ibelieve I was working in the back room and I came out tothe pharmacy where Mr.Thornton was working to go oversome freight bills or something,and he told me, he said,"Man, someguysure blasted me," and I says,"What for,"and he says, "Well,apparently, Debbie called this guy anS.O.B." and he showed me a piece of paper.It had a nameon it,and the name was Colonel Hoteling.Itwas printedand he said,"Man, this guy isvery upset," and I said, "Well,what happened?"He said,"Well, I don't know."He said,"Sunday,Debbie called him a name and he was very upsetand he wanted to see the manager and he wasn't in, so he.came back the next day and he said he'llnever come backto this store."8.Reconciliation of the testimony ofThornton,Johnson,Wessels, O'Neil,Rogan,and HotelingOn Sunday,July 30,O'Neil said to Mrs. Hoteling, "If it'snot there its not there."She did not speak to Colonel Hotel-ing. She did not address him as a "son of a bitch"or as an"S.O.B." Hoteling is a completely disinterested witness andmust be credited on this portion of his testimony. He re-called this incident with utmost clarity, including his wife's'resentment.On Monday afternoon,early, as he was picking up batter-ies at the camera counter,he made a casual remark toCoberly about a "blond witch." He walked to the back ofthe store, followed by Coberly, whom he did not see. Hotel-ing told Thornton,"One of your clerks leaves a lot to bedesired as far as courtesy is concerned," identified the clerkas a blonde with the name of "Debbie"or "Debra" anddescribed the incident. Coberly then repeated to Thorntonthe remark which he had heard at the camera counter.Immediately thereafter,Thornton gave a dramatic andpartly fictional account of his conversation with Hoteling toJohnson.On the evening of Tuesday, August 1, Thornton toldWessels thatO'Neil had "committed some act of rudeness."Thornton did not use the words "son of a bitch" or "S.O.B."in reporting the incident to Wessels.Thornton would nothave been inhibited by the presence of his sister-in-law. Inspeaking to women employees in the store,Thornton usedthe words"damn," "shit,"and "Hell."Neither would Wes-sels have responded as he did,had Thornton told him that-aclerk had addressed an opprobrious epithet to a customer.Such conductby any clerk to anycustomer for any reasonwould require immediate dismissal.IfWessels had heardthat those words were used,his only response would havebeen."Did she say that?If she did,fire her,and see that you-apologize personally to the colonel."I credit Wessels as towhat was said by him and by Thorntonon the evening ofAugust 1.Thornton did not,on August 4, tell O'Neil that she hadbeen charged by the colonel with calling him either a "sonof a bitch"or an "S.O.B."Rogan,who was present for theentire interview was-an outstandingly honest witness, andtestified convincingly that those words were not used, al-though Thornton had told him,before the discharge, thatO'Neil had addressed one of these epithets to the colonel.Johnson's testimony is explained by his confusion of whatThornton told him on Monday, with what Thornton toldWessels on Tuesday'and O'Neil on Friday. Thornton's testi-mony is explained by the need for self-justification.Coberly's testimony,a complete fabrication,is explained byfear.O'Neil's testimonyis explained by the'fact4hat she wasshocked and had no independent recollection.I specifically find that Thornton,when he dischargedO'Neil. on Friday, August 4, 1972, did believe that O'Neilhad been rude to a customer,but did not believe that shehad used any-opprobrious epithet in speaking to the custom-er.His fictional account to Johnson,, suggested by the word"witch,"supplied byCoberly,became fact in his mind afterthe discharge. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Alleged Interference,Restraint,CoercionThe complaint, in its paragraph numbered VI, lists 20 actsalleged to be violative of Section 8(a)(1) of the Act. Theearliest date alleged is "on or about April 15, 1972." Region-al Office records indicate that a copy of the Union's petitionin Case 20-RC-10668 was mailed from San Francisco, ad-dressed to the Petaluma store on Friday, April 14. I statedon the record that, in the absence of other evidence, I wouldinfer that it was received by Thornton on either Saturday,April 15, or Monday, April 17. I now find that Thorntonreceived a copy of the petition on Saturday, April 15. Thisfinding is predicated in part on the statement inRespondent's bulletin of April 19, 1972, that: "We learnedover the week end that the Retail Clerks Union is tryingagain to bring you into the ranks of Dues paying members."Although testimony was received from Judith Whitney andMilligan as to statements made by Thornton before April15 (within the 10(b) period), which would, if credited, beviolative of Section 8(a)(1), and testimony was receivedfrom Thornton, denying that these statements were made,there was no motion to amend the complaint.1.Thornton, Milligan, O'Neil, andJudithWhitney, Saturday, April 15a.Testimony of Judith WhitneyMrs. Whitney testified that she was at home when she sawin the "Argus Courier" a feature article on Walgreens andtelephoned Thornton to tell him about its Milligan an-swered the phone and said that Thornton was right there.Thornton, after receiving Whitney's intelligence, said:that hegot somebad news in the mail, it was the thingabout the Union to have an election. "I have Debbiein here right now, I'm talking to her about it," and hesaid she was afraid of him. I asked him "why," and hesaid he didn't know but would I please talk to her andtell her how good the Walgreen Company was to itsemployees . . . he said "I am getting her a raise, I toldher that she would be getting a raise and the-rest of youare going to get one too."Whitney then spoke to O'Neil and "I told her that I thoughttheWalgreen Company was a good company and that itwas usually fair to its employees."b.Testimonyof AudreyMilliganMrs. Milligan testified that on April 15, in the pharmacy,Thornton showed her papers from the National LaborBoard,and asked, "How couldyou dothis to me?"Milligan8 "Argun Courier" is a daily afternoon newspaper published in Petaluma.With its April 15, 1972, edition was distributed a supplement describing indetail the business, manufacturing, and agricultural enterprises in the areaIn the half page devoted to Walgreens, Thornton is quoted as saying- `"Twoof his prime assets are pharmacist Bob Levin and cosmetologist, Judy Whit-ney."replied, "I don't know what you're talking about." Later,Thornton told her that "we were all getting raises . . . hehad put in raises for everybody." Still later Thornton hadO'Neil relieved on the checkstand and called her to theoffice.O'Neil sat at Milligan's desk, and Milligan stood.The conversation lasted 50 minutes.... then Mr. Thornton asked Debbie if she signed acard and why she wanted the union in. . . and Debbie... said yes she did and she wanted the union becauseshe was supporting herself and she needed the benefitsthat she thought they could get for us. . . . Well, Mr.Thornton said that the company would never sign acontract, we didn't need a union. He said, if you want-ed to you could always sign up with the CommunistParty or the Nazi Party too. Just a general conversationabout that we would strike and they could bring in scablabor. . . . Debbie said that she had been there foreight months . . . that she hadn't got a raise and howcome all of a sudden she was going to get one, and hesaid I've been trying to get a raise for everybody andnow I am going to put in for it.. . . Mr. Thornton didask Debbie, why should poor Audrey go on nights orSundays because of the union. Then he said to Debbie,and you know if you want a special day off you're notgoing to get it. She said, Why not, if I give you twoweeks' notice and he said, because if the union comesin nobody will be getting any privileges.At some point in this conversation, Mrs. Whitney called,and Milligan heard Thornton tell Whitney on the tele-phone:that he was talking to Debbie about the union, and hewanted Judy to talk to Debbie on the phone and ex-plain to her why we didn't need a union, and he handedthe phone to Debbie.c.Testimony of Debra ONeilO'Neil testified:Mr. Thornton called me off the register and I went intothe office . . . the first thing he asked me was when Ihad seen the union representative and I told him threeweeks ago,,and then he said, why did I want the unionand I told him my mom was in the Retail Clerks Unionand that the benefits were good and I told him that Iam 20 years old and that I am more or less consideredon my own . . . and then I told him that I had beenthere six months . . . that I thought I deserved a raise,... then he told me he had only been there fourmonths and he said raises were going into effect. Thenhe turned to Audrey and said, "Isn't that true" andAudrey said, "Yes", and he said he was putting in fora raise but he didn't say anything about how much WALGREEN CO.139****B 1if 'd th Thh d hdtt... and we talked,like I said,at least 50 minutes .. .then he said he could really be an S.O.B: and haveAudrey work the holidays and Sundays... .Judy did call on the telephone and he was telling herthat he was talking to Audrey and me in the office... .Well she talkedto meand I told her that I had told Mr.Thornton that I was a yes vote for the union and shesaid, "Well, don't let that worry you." she said, "Becool" and we really didn't talk that long... .Later in the afternoon Thornton told O'Neil that her raisewould be 50 cents an hour bringing her to $2.50. When sheasked "how come not $2.65?" Thornton replied that shewasn't worth it. She had to "straighten out, couldn't getsmart with the customers, and was to watch the ads careful-ly." O'Neil asked why she was kept on the register all thetime and was not permitted to work on the floor as earlierpromised. Thornton answered, "Things have changed nowthat the union has stepped in."d.Testimony of James ThorntonThornton testified that when he received a copy of thepetition in the mail he telephoned Saunders, who chuckledand said "send it to Mr. Wessels." 'Thornton testified thathe did not have a conversation with Milligan and O'Neil onthe day he received the petition, and that he did not haveWhitney talk to O'Neil on the telephoneon any occasion.Thornton never asked O'Neil why she wanted the Union orwhether she had seen a union representative. Thornton didtellO'Neil during the first week in April, on a Saturday, inthe employees' dining room, that he was going to ask Mr.Saunders if he could get a raise for her and several otheremployees. No amount was mentioned.2.Promises of wage increasesBrandner testified that a few days after the first of AprilThornton told him that Respondent's law department hadapproved raises for several employees,that after the Unionwas decided, Brandner would receive $2.30 per hour fromApril 1, 1972. His pay was then $1.90 per hour.Davidson testified that during the first week in AprilThornton told her that he wasgoing to raiseher salary to$3.12 per hour from $2.45 per hour. A few moments later,her son walked by and Thornton said to Stone: "Jim, in-stead of $1.90 an hour,I am going to start you at $2.00 perhour."Stone testified that when he was hired Thornton told himthat his pay would be $1.90 per hour. During the secondweek of his employment Thornton told him that his paywould be $2 per hour. His first paycheck was at the rate of$2 per hour.Ginger Johnson testified that `just before the election[Thornton] told all of us that he was going to be putting inraises for us . . . then later on just before the election .. .he said`Well I'm putting in your 35 cent raise now.'"Mrs.Johnson did not receive a raise.ar owesieatornton,on t e ay a receive acommunication from the Labor Board, told her that shewould be raised from $2 to $2.80 per hour, but she shouldmention this to no one. Barlow received a raise in lateOctober or early November 1972.Levin testified on direct examination that in mid-AprilThornton told him that a 25-cent increase had been ap-proved, "however, we've got this union mess and we can'tdo anything about it until the NLRB elections' are overwith." On cross-examination, Levin testified that Thornton,in the pharmacy on either April 14 or April 15, stated thatLevin's 25-cent raise had been approved, retroactive toApril 1, but could not be put into effect until after theelection was over.Levin further testified that he heard Thornton tell O'Neilthat no one would get any increase until the "mess with theunion was over."O'Neil testified that when she received her first paycheck,Iweek after the April 15 interrogation by Thornton, shewent back to the pharmacy and asked why it did not showthe promised increase. Thornton replied that he could notgive it to her because the Union had stepped in and apresent raisewould be considered a "bribe." He added thatshe would receive her raise"after the union deal wascleaned up."Thornton testified that when he hired Stone he told himthat while he was paying the other "boys,"Holstein andBrandner, $1.90, he was going to start Stone at $2. A fewdays later Thornton told Davidson that he was going to askSaunders to approve a raise for several employees.On April2,3, or 4, Thornton told Barlow that he was going to askSaunders if he could get her a raise.Levin asked for a25-cent raise almostdaily.Thornton told Levin that hewould discuss it with Saunders. Thornton did not recall anyconversation with O'Neil in the prescription departmentwith Levin present. On a Saturday in the first week in April,Thornton told O'Neil that he was going to ask Saunders fora raise for her and for several other employees.Thorntondid not recall the mention of any amount. In early April,before he had any knowledge of any union activity, Thorn-ton telephoned Saunders and requested raises for six orseven employees. Saunders replied that the Company wasnot giving any raises, and reminded 'Thornton thatRespondent's prices were frozen.Whitney testified that both Johnson and Thornton hadtold her that,under the StabilizationAct, anywage increas-es would be limited to 5 percent.3.Thornton's privatediscussionswith Judith WhitneyMrs. Whitneytestifiedthat she and Thornton in January1972 talked about the Unionat a restaurantin the shoppingplaza.Thornton told her that therewere three-reasons forhis appointment as manager.One was to straighten the storeup, the secondreason was because new shopping centerswere comingin, and the thirdreason was to keep the Unionout. Stan andJune Thornton and Guy Greenwere there tohelp clean upthe' store,but ifa union votecame up theywould be able to vote and would vote"no." He could alsoassign disagreeablejobs to employees,such as having Milli- 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDgan scrub down the washroom walls with a toothbrush.Mrs.Whitney testified that, a few days after her tele-phone call with reference to the "Argus Courier" article,Thornton asked her who had signed union cards, asked ifO'Neil had signed one, told her that O'Neil had told himthat she had signed a card, and stated: "We have to keepthe Union out."Mrs. Whitney testified that, the day after Thornton metwithWessels, Thornton read aloud to her the entire "dosand don'ts book," and continued by saying that Walgreenswould never sign a contract and employees would be outcarrying picket signs, that if the Union did not come inemployees would have, within 6 months, paid sick leave,paid prescriptions, paid dental care, paid eye care, a bettermedical plan and hospital plan, but if the Union came in theemployees would receive none of these things.Mrs. Whitney testified that toward the end of April shetelephoned Thornton at about7 p.m.and asked him aboutcrossing picket lines. Thornton told her in this conversationthatWalgreens would bring in people from other stores,whom in his father's-day they would call, "scab labor," andstated several times that Walgreens would never sign a con-tract.Mrs. Whitney testified that in another telephone conver-sation Thornton told her that he had seen O'Neil in one ofthe plaza restaurants talking to the "Union lady," and hadsaid to her, "Debbie, Don't get nervous and spill your cof-fee, go right ahead and talk to the Union lady."Mrs. Whitney testified after Thornton had been to SanFrancisco he told her that June and Stan Thornton couldvote, and even he could vote because he was a pharmacist.Thornton added that if the store did go union, "While youare picketing, I will be sitting on those piles of, manure [infront of the store] shovelling bullshit on you."Mrs.Whitney testified that shortly before the electionThornton told her that Walgreens would never sign a con-tract, the employees would be out picketing, and it wouldbe hard for Mrs. Whitney to get another job in Petaluma.When she asked'how could that be because "I don't evenwant a union," Thornton answered that the other storeswould associate her with union activity and would not hireher.Mrs. Whitney testified that before the election Thorntontold her that Milligan was an excellent bookkeeper, but ifthe Union came in Milligan would never become an audi-tor.Mrs. Whitney testified that, on the morning of the elec-tion; Thornton told her that "we really need your vote," and,that'Saunders was counting on-her for a "no" vote. Whitneyanswered, 'Yes, I would vote 'no."'Tliornton testified that, shortly after he becamemanager,Mrs. Whitney told`him that shewas responsible for the storenot going union and was a very good friend of deg Can-ning, then regional:director, later vice president of Respon-dent. On at least two occasions in March or April, Mrs.Whitney told him that' the Union was coming in, andThornton's reply was, "Well who gives a damn ... itdoesn't make a shit to me one way or other,",Thornton testified^that, shortly after May 10, he read the"dos and don'ts" book to Mrs. Whitriey,'telling her thatwhile it was eonfidenial`he was reading it to all the employ-ees so that there could be no misunderstanding. 'Thornton testified that he received i 1 or 12 telephonecalls from Mrs. Whitney. One evening about 2 weeks beforethe election, she called and started out by saying, "Wal-greens going to win this overwhelmingly," and she startedcalling, off names. Sometimes Thornton would lay thephone down and wait on a customer and when he returned,"she would still be rattling at the mouth." In this conversa-tion,Mrs. Whitney told Thornton that the vote would be 19to 1 in favor of Walgreens, that O'Neil would vote for theUnion, that she was unsure about Milligan and GingerJohnson. Thornton told her, "I don't give a damn. It doesn'tmatter to me one way or the other."Thornton testified that he did not discuss with Mrs. Whit-ney any of the Company's plans for improvements, that henever told her that the store would close, never told her thatto her at all on the day of the election. "She said somethingabout a strike, I didn't."4.Thornton's private conversationswith Audrey MilliganMilligan testified that in January Thornton told her thathe had heard that employees wanted a union and he couldnot, because he had been a fair boss, understand why. Milli-gan answered that it was unfair for him to be "threateningeverybody every day" with discharge and "we felt if we hadthe union we would have a little bit of protection." " He said,"Give me a chance to show that I am a good boss." Milligansaid,. "Fine, I'll give you a chance." Thornton said he couldforce people to quit by changing their hours, and that if itwent to an election he could bring in people to flood thevote.Milligan said she would give Thornton 6 months andhe said that was fair.Milligan testified that, "almost every day" after Thorntonreceived a copy of the Union's petition, he said somethingabout "striking, no contract, scab labor." During the sameperiod, Thornton frequently said, "Debbie wasn't cut out tobe a cashier, this was not the place for Debbie, Debbieought to look for another job."Milligan testified that 2 weeks before the election Thorn-ton told her that he knew who had signed cards for theUnion.When Milligan replied that he could not know,Thornton offered to prove his statement by writing down=the names and Milligan accepted the, offer: Thornton thenwrote the names of Judy Whitney, Debbie O'Neil, Jo Da-vidson, Levin, Bill Coberly, and Melanie Davis. Thorntonthen asked Milligan to write down the names of those whohad signed cards. After' protesting that she did not know,Milligan did make a list. It was the same as Thornton'sexcept that she omitted the name of Whitney and added thename of Duncan.Milligan testified that, when she told Thornton about herambition to become a travelling auditor, Thornton advisedher that if the Union got in she would never become anauditor because the Company would think that she wouldtry to organize other stores and would never trust her.Thornton testified that in January, when he heard Milli-gan using the intercom to talk to the cosmetic department,he called the office from the pharmacy and told her to "get WALGREEN CO.your work done and quit horsing around."Milligan imme-diately walked back to the pharmacy and said, "We've gotto have a talk." They went to the liquor storeroom, whereMilligan told him that she would give him 6 months to getthe store squared around, or she would get the Union in andget rid of Thornton just like she did the other manager.Thornton's only reply was, "I don't give a shit." Thorntonreported to Saunders that Milligan had put him on a 6-month probation, and Saunders laughed. 'Thornton testified that Milligan was always talking aboutthe Union or about employees or about the Company. Afew days before the election she told him that she did notknow how she was going to vote. Thornton answered: "Au-drey, look, I could give a shit what happens. I have a storeto run. I don't care one way or the other. Just don't bug me."Thornton testified that when Milligan told him that shewanted to become a travelling auditor he replied that itwould be a good experience and she would really enjoy it.Thornton never said that if the Union came in this wouldinterfere with her chances.Thornton testified that in April or May he overheard aconversation in the office between Milligan and BarbaraAbreau, a visiting cosmetologist who was employed undera union contract at Respondent's Castro Valley store.Abreau told Milligan that she received no protection fromthe Unionandthat the business agent ignored her com-plaints. She had been forced by the manager to sweep thefloor, vacuum the greeting card section, and throw out thetrash. Other women in the store were compelled to unloadfreight. There were arbitrary changes in the schedule. Milli-gan told Abreau that she would refuse to do any of thosethings, "regardless." Thornton did not participate in thediscussion.Thornton testified that he never had any discussion withMilligan about people who had signed union cards, andnever wrote down names of persons who had signed cards.Thornton testified that about 2 weeks after the election,Milligan asked, "Who do you think voted for the union?"Thornton answered, "You will never be certain, because itwas a secret ballot. But I'll write down the names who Ithought voted for the union." Thornton wrote names downand Milligan wrote names down. On cross-examination,Thornton amended this testimony, stating that he did notwrite down the names of those who voted for the Union butdid write down, at Milligan's request, the names of employ-ees whom Thornton thought had voted for the Company.These were: Mark Sage, Lowell Poole, Ginger Johnson,Darlene Barlow, Robert Celani, Jim Stone, Linda Duncan,and Rick Rogan.5.Thornton's private conversationswith Jo DavidsonDavidson testified that, as she was returning from herbreak on the day that Thornton got a letter about theUnion, Thornton asked her what was going on in the storeand what did she know about the Union. Davidson an-swered that she had not been working there at the time ofthe first election and he would have to ask others. In a laterconversation, Thornton told Davidson that if the Unioncame in he would not be able to give jobs toyoungboys141such as Jim Stone. (Stone was 17.) In either this or someother conversation, shortly before the election, Thorntontold Davidson that Walgreens would never sign a contract,there would be a strike, Walgreens would close the store,employees would be walking the picket line, somethingabout "scab labor," and Thornton felt sorry for people likeMilligan and Davidson. On the day of the election, Thorn-ton told Davidson that he needed her support, asked her tonot let him down, and made an implied promise of a,full-time job if she wanted it.Thornton testified that he read the "dos and don'ts book"toDavidson "so there will be no misunderstanding." Hedenied questioning any employee about the Union. He de-nied making the statement relative to not hiring young boys,stating that he had in fact hired young boys while workingunder a union contract. He testified that on election dayDavidson asked him where her son was, that he answered,and that there was no other conversation. He did not offerher full-time work because, for one reason, he knew that shehad a full-time job elsewhere. Thornton had no discussionwith Davidson concerning the Union other than reading the"dos and don'ts book." Thornton did not recall making anycomment concerning closing the store, signing or not sign-ing a union contract, a strike, or scab labor.6.Thornton's private conversationwith James StoneStone testified that on the day Saunders visited the storehe had a private conversation with Thornton in the break-room. Thornton told Stone that he was a bright boy andThornton was confident that Stone would vote "the wayyou think is right." Thornton also said that, if the Unioncame in, young boys such as Stone would not be able towork in the store,'Waigreens would never sign a contract,would let the employees go on strike, would pull in scablabor, and would close the store.Stone further testified that Saunders told him on the sameday (June 5, 1972) that the Union destroys initiative, that itis for the satisfied man, for the man who does not want toget ahead. Saunders complimented Stone and told him thatif the Union did not go through Stone would probably havea good future with the store.Thornton testified that he read the "dos and don'ts book"to Stone. The Union was not mentioned in any other con-versation.The complaint does not allege any unfair labor practiceby Saunders, and Saunders did not testify.7.Thornton's privateconversationwith Robert LevinLevin testified that shortlyafterthe mid-Aprilconversa-tionconcerningthe delay in his 25-cent raise he had asecond conversationin which Thornton said:Everything I am going to tell you is for your own good.... Walgreens would never let the store go union.... You're going to end up having to go on strikebecause the Union will declare a strike. . . . We'll callin scab labor. I know of an incident at White Front 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere the employees went on strike and it lasted fiveyears . . . . besides, there's always ways of getting ridof people you don't want. . . . If you really want towork in a union store, we have union stores in SanFrancisco . . . . we can transfer you down there.Levin testified that he heard Thornton tell O'Neil that noone would get any wage increase until the "mess" with theUnion was over, and also heard him tell O'Neil:Walgreens will never sign a contract, you're going tohave to end up going out on strike and it could last along time. It could be five years or more.Thornton testified that he read the "dos and don'ts book"to Levin, after which Levin asked what Thornton would doin his position. Thornton replied, "protect my family."Thornton never questioned Levin concerning his feelingsabout the Union. Thornton did not recall any discussionwith Levin concerning the Union other than reading the"dos and don'ts," and Levin's claim for wages to meet theunion scale. The portions of Levin's testimony above setforth are not specifically denied.8.Thornton's conversationswith Ginger JohnsonMrs. Johnson testified that Thornton read the "dos anddon'ts" to her and said that if the Union came in the em-ployees would go on strike. He also said that there was apossibility of a strike. About 3 weeks before the election,Thornton asked if she had talked to any union representa-tive. Johnson replied that she had not and would not beinterested. About a week before the election Thornton toldher, "Ifanyunion representatives talk to you, refer them toChicago."Thornton testified that he had two talks with GingerJohnson concerning the Union. In the first, he read the "dosand don'ts book." The second was just before the electionand all he said was "Don't let anyone influence you."Thornton had no recollection of asking her whether she hadtalked to a union representative, or of telling her that if theUnion got in the store the store would close.9.Thornton's conversationswith Darlene BarlowBarlow testified that about a week after the promise of araiseThornton asked her if she had been contacted by aunion representative. When she answered in the affirmative,Thornton told her not to let them persuade her, and she saidshe would not.Barlow testified that about the first of May, [Thornton]came by and he told me not to let the unioninfluenceme, that the company would never sign a contract, andifwe did vote union that the store mightclose,wewould be picketing, there'd be a strike, they wouldbring in scab labor, and'I can't remember.Barlow testified that as Thornton was reading the, "dosand don'ts book" to her he made explanatorycomments,one of which was that he "could fire Debbie awhile ago forselling briquettes cheaperthanthey really were."Thornton testified that when he read the "dos and don'tsbook" to Barlow she said "all this doesn't make sense" andthat she didn't understand the whole "mess."Thornton toldBarlow not to let anyone influence her, that she shouldmake up her own mind.10.Thornton's conversationswith Ronnie MorganMorgan testified that about 2 months after he was hired,which would place the time in April 1972, Thornton askedif he was going to vote for the Union and "of course I said`no:"Morgan testified that a week or so later Thornton againasked him if he was going to vote union and received thesame reply, and,He said at that time that if I did vote union, my chancesof becoming an assistant manager would be cancelled.I'd have no chance in the training program. It wouldthen be cancelled out. He also said at that time that ifwe did vote union and the umon came in, the storewould be picketed. He would lay off all the workers inthe store, bring in low wage workers and work themand so forth and so forth.Morgan testified that a month after the rumor of a uniongot around, "Mr. Thornton came over and asked me if theunion lady had come and spoke with me at my house andwhat-not, and of course I denied it and said `No I haven'ttalked to her at all."'Thornton testified that when Morgan was hired Thorntontold him that "The future in this company was wide openfor young individuals, to become managers, district manag-ers, and to go right up on the ladder." Thornton did notrecall any mention of umon in any conversation with Mor-gan, other than reading to him the "dos and don'ts book."11.Thornton's general denialsQ. (By Mr. Wessels) Mr. Thornton, do you recallinterrogating any employees about the union, askingthe questions about.the union?A. No, I never interrogated an employee about theunion.Q. Do you recall threatening any employee that thecompany would not sign a contract with the union?A. I've never threatened an employee, no.Q. Do you recall threatening any employee thatthey'd be laid off or replaced if the union was selected?A. Absolutely not.Q. Do you recall threatening employees that they'dhave worse conditions of employment if the union wereselected?A. Absolutely not.Q. Do you recall threatening to withhold or to deny WALGREEN CO.promotions because of union activities?A. Absolutely not.Q. Do you recall promising any employees that thecompanywould have better benefits if the union didnot get in?A. Absolutely not.Q. Do you recalltalking at all about improved bene-fits?A. Absolutely not.Q. Do you recall saying to employees that the com-pany would never allow the store to go union?A. Absolutely not.12.Philip Johnson's conversationswith Audrey MilliganMilligan testified that shortly before the election she waseating lunch in the breakroom when Johnson asked, "Howwas the dinner at Marge's house Sunday?"and "How manywere there?"Milligan replied that it was a good dinner and"it was none of your damn business who was there."John-son also told Milligan that she should not talk to O'Neil inthe office,because O'Neil was for the Union and it madeMilligan look bad.Milligan testified that after Thornton got the letter andbefore the election,at a coffee shop,we were just talking about the union and he was againstit and then he said something about the company beingbetter off lo,-king the doors because of this and that youknow, just paying rent on an empty building. But hewas alwayswithhis pencil showing you figures andthings and I just c ft remember that much about it.Johnson testified that he had two conversations with Mil-ligan concerning the Union.Johnson and Milligan werehaving coffee in the lounge, when Milligan remarked thatshe wasn't feeling good. Johnson asked"why?" and Milli-gan answered that she had been at a union party the nightbefore. Johnson asked how many were there and Milligantold him he should not ask that; Johnson apologized.Johnson testified that when he was having coffee withMilligan at a bakery in the plaza she asked,"Are they goingto close the store?"Johnson answered,"I haven't the fog-giest,"but relayed to her the figures which he had receivedfrom Thornton,and "explained to her generally how theycould if they wanted to,but certainly no indication that theywould."Johnson testified that on one occasion after the electionhe observed that O'Neil had left her register unattended andwas in the office talking to Milligan, andI asked them,"Please,you know.Number one,you'rethe cashier,front cashier,and you can't watch the regis-ter from the office;and, two, with this union, ev-erything the way its going, I'd just prefer you guys justbe separated.You stay there and you stay here and doyour job.I don'twant Mr. Thornton,you know, run-ning around like a wild man,period."So they said,"Okay, fine,"and she went back to her job and Debbiewent back to the front register.143Johnson testified that after the election he told Milligan:we know who voted for the Company. We know whothese votes are, and so Mr.Thornton assumes that therest didn't.13.Philip Johnson's conversationswith James StoneStone testified that,3 weeks before the election in connec-tion with a discussion of the disorder in the stockroom,Johnson explained that the store was running at a loss, anditwould be cheaper for Walgreens to pay rent on an emptybuilding than to sign a union contract.Stone testified that after the election Johnson said, "Iknow how you voted,you voted for the Union."Stoneanswered, "Yes. I wouldn't have if Lowell Poole hadn't beenpressuring me to vote against the Union."Johnson testified that he explained to Stone as he had toMilligan,that the store was running at a loss and could not,absorb extra costs. He also told Stone that Walgreens hadpretty good benefits,and if the Union accepted a contractwith existing conditions,Stone would be paying dues' fornothing.Johnson testified:Iwas shocked when I found out certain people weresupposedly voting for this union,which was a processof elimination.Iknew who voted for the company.Therefore the others voted for the union.Well I heardJim's name was on it, and all I could think was, "Here,this guy was telling me this, and I know the opposite,"and he was being a hypocrite,and I said, "Jim, please,I know how you voted.Please don't stand there tellingme this and that. You have a right to vote any way youwant to vote,and we don't care how you vote.That'syour own prerogative."And he agreed that he voted forthe Union.14.. Philip Johnson's conversationwith Jo DavidsonDavidson testified that after the election Johnson said toher, "I know how you voted. Mr. Thornton knows howeverybody voted."Johnson testified that he did not recall saying anything toJo Davidson.15.Philip Johnson's conversationGinger JohnsonGinger Johnson testified that when, after the election,Philip Johnson told her that she would not have to workdays as per the newly posted schedule but could continueon the night shift he said, "Oh,by the way,Mr. Thorntonknows that you voted union....he knows pretty muchhow everybody voted." 144DECISIONSOF NATIONALLABOR RELATIONS BOARD16.Wessels' conversationwith LevinLevin testified that on May 10, 1972,a date which hememorialized in a postevent memorandum,he had a con-versation with Wessels in the pharmacy.On direct examina-tion,Levin testified:He asked me what benefitsI thoughtI could get froma Union contractthat the company didn't already offer.... also I remember Mr. Wessels told me at that timethat Walgreenswould never sign a contract.He told methatas _a result,we would probablyhave to end upgoing out on strike,I interrupted him and argued thepoint thatthe Unionwouldn't call a strike, that theemployeeswould have to vote forthis,and he said,"During negotiations,you won't have anychoice."..I asked himwhy Walgreenswas fighting so hardto keep thePetaluma store from going union.He said,"Well, if Petaluma goes union, then thestores on thePeninsula might get the ideathat theycould go union,and then the stores inthe EastBay, and presumably thewholestate or thewhole chainwould go union becauseof the one store in Petaluma,the domino-theory typeof thing.After that,Mr. Wessels started telling me howgood the company was, how generous the fringe bene-fitswere,and he citedtwo cases of some individualswho had unfortunate financial or health problems andthe companygenerouslyhad giventhem aid.... Healso mentioned to methat ratherthan open the possi-bility of letting all the otherstores go union, that Wal-greens would just as soon close the store, that they'djust as soonpay rent on an empty shellas let the storego union... .Cross-examined by Wessels,Levin testified that the con-versation was the evening before the stipulation for certifi-cation was signed in San Francisco,i.e., the conversationwas on May 9, andYou told me if the store went union,that we would endup having to go on strike. You told me that during theperiod of negotiations, the employees wouldn't have achoice as to whether they would vote to go on strike ornot; that the store would get in scab labor.. . . you alsosaid that,rather than open up the possibility of lettingother stores go union,thatWalgreens would just assoon close up the Petaluma store,pay rent on an emptyshell....you told me that Walgreens wouldn't signa contract.Wessels,questioned by hiscocourisel,testifiedthat theconversation was on the evening ofMay 9, 1972.The subject of the union election hadbegun .... andhe knew that no company,no management would giveemployees any more than they had togive them ... .that's when we got on the question of the benefits, andI said,You know Walgreen Companyhas done a lotof things for employees.I talked about the profit shar-ing plan and the major medical plan and I recall specif-ically talking about the benefit fund.And I said, "Ifthat's true,Bobby, then why in the world do we havethis benefit fund?"... .this is a funded kind of thingwhere we help people,who have been involved in hurri-canes,and in personal disasters,"and you know thisdoesn't square with what you are saying.",Wessels testified that Levin then stated that the unionplan for dental care and paid prescriptions was better thanWalgreens.Wessels answeredthat,even if that were true, itdid not follow that Walgreens would agree to incorporate'the union plans in a contract,and pointed to the exampleof Chicago pharmacists.He reminded Levin that the Unionhad made those promises in Chicago but that the contract,when it was signed,"spelled out company policies rightdown the line."Levin announced,"I know why you arefighting the Union so hard.It's because if your Petalumastore goes union,everyone else in California will go union."Wessels replied,"Well, Bob, that just isn't true."Wessels testified that he had no recollection of the word"strike"being mentioned by either participant.Wessels hasnever used the term"scab labor"in conversation with any-one. There was no mention of closing the store.Wessels testified:The whole conversation lasted about 10 minutes... .Iwould certainly never say anything that would evensmell of violating the labor act to Mr. Levin because.... there's no question in my mind that Mr. Levinwas for the union at that time and he's still for theunion.He made it very clear as to what he thought.Mr. Ames then elicited the following specific denials:Q.Mr. Wessels, in your conversation with Mr. Lev-in,did you ever tell him that we would never let theemployees of Walgreens be represented by a union?A. No, absolutely not.Q. Did you ever tell Mr. Levin that he would be laidoff or replaced if the union were selected?A. No, Iabsolutely never made such a statement tohim.-Q.Did you ever tell Mr. Levin that the companywould close the store?A. Absolutely not. Never did or said any such thing.Q. Did you ever tell Mr. Levin that the companywould never sign a contract?A. I never made such a statement.Q. Did you ever tell Mr. Levin that the companywould close the store and that it would be easy to payrent on an empty building?A. No, I never made such a statement.H. ConclusionsIn "The Sign of Four,"chapter VI,Sherlock Holmesadmonishes Doctor Watson, "How often have I said to youthat when you have eliminated the impossible, whatever WALGREEN CO.remains,however improbable,must be the truth."In these conclusions, I have eliminated the impossible. Ihave considered and weighed the "background" testimony.I have considered the bias and the demeanor of the witness-es. I have considered and weighed the probable influence ofpostevent, pretrial suggestion. No witness was conscious ofanydeliberate prevarication. No witness had any clear, un-contaminated recollection of the original event described inhis or her testimony.Wessels could not believe that Thornton, with his loyalty,intelligence, experience, and training, would have overstep-ped legal limits. Thornton was interviewed by a Boardagent, who took notes. Wessels, using these notes and hisown recollection of what Thornton had told him, preparedan affidavit.When Thornton read and signed the affidavitprepared by Wessels, all recollection of the original eventswas obliterated from his memory. The phraseology of Wes-sels' questions was neither stupid nor accidental. Thorntondidnot remember what he had said to individual employees.Neither didwitnessescalled by the General Counsel haveanyclear recollection of the original events. They discussedamong themselves the statements which they attributed toThornton. At varying times after the events, they preparedhandwritten notes- Bridge also prepared typewritten memo-randa based on these notes and oral reports. The Boardagent who took pretrial statements from these witnesses hadbefore her these notes and memoranda. Each witness, onthe stand, attempted with varying success to conform his orher testimony to the final version incorporated in the pretri-al affidavit. The effect of this postevent,pretrial suggestionis apparent in the testimony of Judith Whitney. Much of hertestimony was elicited through grossly leading and sugges-tive questions, the necessity for which is explained by hercandid admissions: "The only reason I remember it is be-cause I wroteit down in the first place," and "Now that Iam sitting here talking about it I remember one even betterthat happened in December, that is not even on there."(referring to an April 1972 memorandum describing a Janu-ary 1972 incident).The only testimony which I regard as generally reliableis that of Wessels, Hoteling, Johnson, and Rogan. Wherethe recollections of Johnson and Rogan differ, I have cred-ited Rogan. Johnson is completely free of bias. A compari-son of his description of the postunion party discussion withMilligan's description is illustrative of the distortion towhich Milligan's testimony was subjected by postevent, pre-trial suggestion.There remains, however, grossly improbable, uncontra-dicted testimony, which on the admonition of SherlockHolmes must be the truth. I therefore find:1.Thornton did, on April 15, 1972, question (YNeiIabout her union membership. Thornton did, in May 1972,ask Milligan to write downthe namesof persons who hadsigned authorization cards for the Union. Thornton did, onor after April 15, 1972, ask Davidson what she knew aboutthe Union. Thornton did, on or after April 15, 1972, askBarlow whether she had been visited by a union representa-tive. Thornton did, after April 15, 1972, ask Morgan wheth-er he intended to vote for the Union, and on anotheroccasion did ask him whether he had been visited by a unionrepresentative. Thornton did, after April 15, 1972, ask Ju-145dithWhitney who had signed union cards. This interroga-tion,without any legitimate business, purpose, restrainedand coerced employees in the exercise of Section 7 rights.Johnson's question of Milligan, "How many were at theparty?" was a casual comment on a subject introduced byher, and was in no sense unlawful. Johnson did not interro-gate any other employee.2.Thornton did, on April 15, 1972,promise wage in-creases to some employees. Stone was hired on the eveningof Friday, April 7. He worked 8 hours Saturday, April 8, 8hours Sunday April 9, and 4 hours, Friday, April 14. Thepayroll report to Chicago, covering the period April 1through April 14, credits Stone with 20 hours. The report issigned by Milligan and Thornton. Stone was paid at the rateof $2 per hour on the basis of this report. Stone testified thatitwas during the second week of his employment, he wastold by Thornton that his rate would be $2 per hour. Thetestimony of O'Neil, Milligan, and Barlow place the firstpromise of wage increase on April 15. Levin's testimony,that Thornton told him on either April 14 or April 15 thathis increase had been approved but could not be put intoeffect until the election was over, is specifically discredited.Levin did not work on Saturday, April 15. On April 14,Thornton had no indication from any source that therewould be an election. Brandner's testimony that the promisewas made to him during the first week in April cannot becredited, since he, as did Levin, testified that the raise couldnot be implemented until "after the union was decided."Neither can I credit the testimony of Brandner, Davidson,Ginger Johnson, or Barlow as to the amounts promised.These are all intelligent literate persons, who must becharged with knowledge that both wages and prices werelimited by Executive Order under the Wage StabilizationAct. I, nevertheless, base the above finding on Thornton'sadmission that he did tell some employees, includingO'Neil, that he was recommending raises, on the fact thatthere is no corroboration of Thornton's testimony as to thedate of his telephone call to Saunders, no credible corrobo-ration of Thornton's testimony that any of these promiseswere made before April 15, and the fact that there is noreason on this record, other than receipt of the Union'spetition, for telling employees in April 1972 that they wouldreceive raises. These promises of wage increases restrainedand coerced employees in the exercise of Section 7 rights.3.Thornton, on various dates between April 15 and June14, 1972, did tell Milligan, Judith Whitney, Davidson, andLevin that Respondent would never sign a contract with theUnion.4.Respondent did not, on this record, "threaten employ-ees with layoff and replacement if employees selected theUnion to represent them." Thornton's statements about"strike" and "picketing" and "scab labor" do not supportthis paragraph of the complaint. Wessels did not, in hisconversation with Levin or at any other time, make anystatement which could-be construed as a threat of layoff andreplacement.5.Thornton did not "threaten employees that they wouldsuffer more onerous hours and conditions of employment ifemployees selected the Union to represent them." The testi-mony of O'Neil, Milligan, Judith Whitney, Levin, and Bar-low in support of, this paragraph of the complaint is a 146DECISIONSOF NATIONALLABOR RELATIONS BOARDdistortion of Thornton's remarks, accurately reported byPhilip Johnson, that even with a union contract employeeswere still required to do their work and obey the orders ofthe manager.6.Thornton and Johnson did predict that in the eventemployees selected the Union to represent them the storecould close. Johnson, in his explanations, did make it plainthat the store was losing money, and if Walgreens was con-fronted with the choice between operating the store withincreased expense under a union contract, or paying rent onan empty store, it might select the second alternative.Thornton, on the other hand, stated categorically that ifemployees selected the Union the store would close or couldclose.Wessels in his conversation with Levin made no state-ment relative to the closing of the store.7.Thornton did tell Milligan that if the store went unionher chances of becoming a travelling auditor would be im-paired, and did tell Morgan that if it became known that hewas in favor of the Union his chances of becoming anassistant manager would be cancelled. This was good soundadvice, tendered in the friendliest of spirit, but it did notviolate Section 8(a)(1) of the Act.8.Respondent did not "promise employees improvedmedical and dental benefits for the purpose of discouragingemployee membership in or activities on behalf of theUnion." No statement by Thornton to Warren Whitney, astranger to the employment relationship, can be held to beviolative of any right guaranteed to "employees." I creditThornton's denial that on May 10, when he read the "dosand don'ts book" to Judith Whitney, he described improve-ments which would result only if the Union were defeated.Mrs. Whitney's testimony is a distortion of Thornton's de-scription of existing benefits. No testimony was offered,other than that of the two Whitneys, in support of thisparagraph of the complaint.9.Respondent did not, "at a coffee shop nearbyRespondent's premises, engage in surveillance of employeemembership in or activities on behalf of the Union." Mrs.Whitney's testimony that Thornton said he had seen O'Neiltalking to the "Union lady" would not, if true, constituteevidence of surveillance. This was a public restaurant, in thesame plaza as Respondent's store, frequented byRespondent's manager, assistant manager, and employees.No other evidence was tendered in support of this para-graph of the complaint.10.When Thornton, 2 weeks before the election, wrotedown the names of persons whom, he thought, had signedunion cards, and when his list appeared to Milligan to besubstantially accurate, this conveyed the distinct impressionthat Respondent had private sources of information andthat the union activities of its employees were kept undersurveillance. I credit in fullMilligan's description of thisincident. Thornton testified that it occurred after the elec-tion. This is simply incredible. At the time Thornton andMilligan wrote their list of names they were on cordial andfriendly terms, though on opposite sides of a political cam-paign. Such a friendly exchange of information would havebeen impossible after Milligan had been abused and pun-ished by transfer to a lesser job and after Thornton had beenpunished and humiliated by being forced to revoke his disci-pline of Milligan. The credibility of Thornton's testimony isfurther weakened by the fact that on December 7, 1972,Thornton testified that he told Milligan: "I'll write down thenameswho I thought voted for the union." On December8, Thornton testified that he wrote down the names of thosehe thought voted for the Company, and did not write downthe names of those who voted for the Union. Thorntonperceived no inconsistency. I conclude that Milligan's re-port of the incident is accurate, in part because of her testi-mony that Thornton's list contained the name of JudithWhitney as a union advocate. By late May, Thornton hadreason to suspect that Mrs. Whitney was a double agent,and he selected this devious means to fortify or to allay hissuspicion.Milligan deliberately lied to him when she omit-tedWhitney's name from her list.The statements of Philip Johnson, after the election, thatRespondent knew how everyone voted conveyed the im-pression that Respondent had privatesources of informa-tion and created the impression that the union activities ofemployees were kept under surveillance by Respondent.11.Respondent did not "threaten employees that Re-spondent would never allow its store to gounion." There isno credible evidence in support of this paragraph of thecomplaint.12.Respondent did not "threaten employees that Re-spondent would force employees to quit if they selected theUnion to represent them." No credible evidencewas ten-dered in support of this paragraph of the complaint.13.Respondent did not "threaten to blacklist an employ-ee if employees selected the Union to represent them."Thornton did tell Mrs. Whitney that if the Union was pick-eting Walgreens it would be hard for her to get another jobin Petaluma. This again was good, sound, practical advice,offered in a friendly spirit, at a time when Thornton merelysuspected that she was a double agent. Thornton's remarkdid restrain and coerce an employee in the exercise of Sec-tion 7 rights, but it did not amount to a threat of blacklist-ing.14.No statement of Wessels can be construedas viola-tive of Section 8(a)(1) of the Act. Levin honestly,but mis-takenly, attributed toWessels words which he had heardspoken by Thornton.15.Thornton's changes in the work schedulesposted im-mediately after the election were intended as exemplarypunishment of the individuals who were primarilyresponsi-ble for the substantial prounion vote. The size of this votewas convincing proof to Thornton that he had been receiv-ing false information from Judith Whitney. Transposing herhours with those of Ginger Johnson madeno sense from abusinessstandpoint. Both had indicated to Philip Johnsontheir complete satisfaction with the existingarrangement.Bookkeeping for an operation of the size'and complexity ofRespondent's store is an essential, exacting, and responsibleposition commanding a relatively high rate of pay. It madeno sense atall to put a semitrained clerk in charge of thebooks, and waste Milligan's experience and skill on thecigar counter. Levin was only incidentally punished. Thorn-ton was tired of working 7 days a week, had been exhaustedby the strain of the election campaign, and needed a rest.On this record, however, there were only three employeeswho, before the election, were open and avowed union ad-vocates. These were Levin, Milligan, and O'Neil. Employ-' WALGREEN CO.ees, seeing Milligan assigned to the cigar counter,and Levinassigned to work alternate Saturdays and Sundays for thefirst time since Thornton entered the store, would be sureto get the message that swift and certain reprisal wouldfollow open advocacy of the Union.16.Debra O'Neil was discharged because she was astaunch and open advocate of the Union and as an exampleto other employees that the Union could give them no pro-tection. Thornton, prior to May 9, 1972, viewed the Unionwith indifference.His intelligence from Judith Whitney thatthe Union was resuming its organizing efforts was com-bined with assurances that it was getting nowhere.His owninquiries revealed that the only union supporters were Lev-in,Milligan, and O'Neil.On May 9, through two long conferences with Wessels hewas made aware of the fact that he and he alone was beingheld responsible for the defeat of the Union in the thencontemplated consent election. Thornton, for the next 5weeks did everything in his power, within his understandingof the law, to ensure that there would be a decisive "no" voteon June 14. After the election, when he sought to punish theindividuals primarily responsible for his failure, he sufferedthe humiliation of being forced by his superiors to revokehis published instructions and to apologize to the individualwho had deceived and misled him. The very presence ofMilligan and of O'Neil was a daily reminder of his failure,his disgrace, and his humiliation.After that experience, Thornton feared, rightly or wrong-ly, that if he discharged O'Neil, on Colonel Hoteling's re-port that she had told his wife "If it's not there -it's notthere," he would be compelled by his superiors to take herback. This fear was expressed to Wessels in Thornton'sstatement, as reported by Johnson, "with this union andeverything, his hands are tied" or as reported by Thornton,"If the Union wasn't involved, I would fire her." WhenWessels returned to Chicago, without obtaining from Colo-nel Hoteling his version of the incident (Wessels thought tohimself,"ah the heck with it"), Thornton proceeded withthe discharge. After the charge (20-CA-7689) was filed,Thornton, fearful that he would again be overruled, recalledhis fictional account to Johnson and, aided by Coberly,came to believe that O'Neil had addressed an opprobriousepithet at Colonel Hoteling himself.Thornton's motive in discharging O'Neil was the same ashis motive in changing the job of Milligan and the hours ofWhitney.It was to discourage membership in and activitieson behalf of the Union.1.The Unit Appropriatefor BargainingThe parties stipulated on November 15, 1972, that theappropriate unit for bargaining is:All regular full-time and part-time selling and non-selling employees,including pharmacists and pharma-cy students employed by Respondent at its 105 N.McDowell Road, Petaluma, California, location, ex-cluding the store manager,executive assistant manag-ers(registeredornon-registered)',guardsand147supervisors as definedin the Act._Wessels'joinder in the abovestipulation brings this casewithin therule ofRetailClerks Union Local 324 (VincentDrugs),144 NLRB 1247. Levin's public votesin the elec-tionsof January 20, 1971, and June 14, 1972, serve to distin-guish thiscase fromThrift Drug Company of Pennsylvania,167 NLRB 426, wherein the Board, by adoptingthe conclu-sionsof the Trial Examiner, held:.... the Board may not, under Section 9(b)(1) of theAct, include a professional employee in any unit [withemployees who are not professional employees] if hehas not had the opportunity to decide whether hewishes to be joined with nonprofessional employees.I find, on the basis of the above stipulation, and the entirerecord, that the stipulated unit is appropriate for bargaining.J.The Union's Majority and thePropriety of a Bargaining OrderIt was further stipulated that the "Excelsior list" receivedin evidence on November 15, 1972, contained the maximumnumber of employees in the stipulated unit on April 28,1972. The followingnames appear:R. Levin11, BarlowD. BrandnerR. CelaniW. Coberly IIIJ.DavidsonM. DavisL.DoddF.DuncanG. GreenG. HaraJ.HolsteinG. JohnsonA.MilliganR.MorganD. O'NeilL. PooleR. RoganM. SageJ.StoneC. ThorntonJ.J.ThorntonD. TobinJ.WhitneyThe General Counsel reserved the right to challenge theinclusionin the appropriateunitof G. Green, G: Hara, C.Thornton, and J. J. Thornton. Counsel for the Unionagreed with the General Counsel that the employees namedby him should be excluded from the appropriate unit. TheUnion's counsel would also exclude Gregory Brandner.The record before me amply supports the RegionalDirector's determinations that G. Green, C. Thornton, andJ. J. Thornton should be excluded from the unit for bar-gaining, and that Brandner should be included in the bar-gaining unit.Claude or Stan Thornton is the brother of Store ManagerJames Thornton and the husband of June Thornton. ClaudeThornton lives in Mountain View and is steadily employedby the Brunswick Drug Companyin San Jose.He was paidin cash, $182, for services performed at the Petaluma storeprior to November 26, 1971, and worked 21 hours duringthe payroll period ending December 10,Thereafter, heworked 11 hours during the April28 payroll period, 4 hours 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the June 9 period,and 4 hours in the June 23 period.June Thornton was paid in cash,$130, for her servicesprior to November26, 1970.She worked 80 hours in theDecember 10 period,7 hours inthe April 28period,4 hoursin the June 9 period,and 4 hours in the June 23 period.Guy GreenlivesinWalnut Creekand is steadily em-ployed elsewhere.Prior to December10,he performedservices at the Petaluma store valued at $216.He worked 72hours during the December24 payroll period,10 hours inthe April28 period,4 hours inthe May12 period,8.75 hoursin the May 26 period,and 4 hours in the June 4 period.Brandner was hired in October 1971 and resigned in Au-gust'1972.His rate of pay was $1.90 per hour.Prior toChristmas 1971 he worked a regular schedule.He did notwork in January1972.Between February and June 1972, hisname was not carried on the posted schedule, -but he wasfrequently called on tofill in forabsent employees.Duringthe 20-week period,February 5 throughJune 23,he workeda total of 126 hours or an average of 6.3 hours per week.Ginger Hara when she came fromNew York to Califor-nia was given temporary employment at the Petaluma storewhile she sought a permanent position in San Francisco.She worked 96 hours duringthe payrollperiod ending April28, 1972.0n the payrollreport to Chicago,signed by Milli-gan and Thornton,she is designated"Temporary Emp."The reportalso shows that she was paid in cash (code 51),$187.26. She performed no further services in Petaluma anddid not vote at the June 14 election.Payrolls received in evidence show that Elinda Dodd didnot work at the Petaluma store betweenMarch 17, 1972,and June 23, 1972,but this fact,unexplained,is not suffi-cient to overcome the stipulation of the parties.I find that as of March 28,1972,and through May 31,1972, when Morgan resigned,there were 20 employees inthe appropriate unit, including Brandner and Dodd, butexcludingClaude Thornton,June Thornton,Guy Green,and Ginger Hara.I find that on April 20, 1972, through May 31, 1972, theUnion held authorization for representation cards executedby 11 ofthe employees in theappropriate unit. Each signerfully-understoodthe clear,language of the card.None wasmisled or coerced or subjected to undue influence. Eachfullyunderstood that by signing the card he or she wasdesignating the Union to be his or her bargaining agent aftera majority was obtained either on cards or following anelection.I further find that fromApril 20, 1972,through at leastJune 9, 1972,9the Union was designated and selected by themajorityof the employees in a unit appropriate for collec-tive bargaining,and was,by virtueof the provisions ofSection 9(a) ofthe Act,the exclusive representative of all ofthe employees in said unit for such purposes.I further find that Respondent's unfair labor practices are,of suchgravityand pervasiveness that the Union's cardmajorityprovides a more reliable test of the employees'desire than another electionis likelyto, and that,in orderto protectthe statutoryrights and interests of the employ-ees, a bargainingordershould issue.Joseph J.Lachniet9 Between May 31, when Morgan resigned, and June It, when D. Daviswas hired,the Union represented 10 of 19 employees in the appropriate unit.d/b/a Hondaof Haslett,201 NLRB No. 128.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent,as set forth above,occur-ring in connection with the operations of Respondent de-scribed above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYIn order to effectuate the policies of the Act, I find it isnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found;to take certain affir-mative action,including offering reinstatement to DebraO'Neil,with backpay computed on a quarterly basis plusinterest at 6 percent per annum,including an undertakingto bargain in good faith with the Union upon request; andto post appropriate notices.Since the conduct of Respondent described herein re-flects an attitude of opposition to the self-organization of itsemployees,the commission of unfair labor practices in thefuture is reasonably to be anticipated from Respondent'spast conduct.Accordingly,I shall recommend that Respon-dent cease and desist from in any manner infringing on therights of employees guaranteed by the Act.CONCLUSIONS OF LAW1.WaigreenCompany,Respondent herein,is an employ-er within the meaning of Section2(2) of the Actengaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and(7) of the Act.2.Retail ClerksUnion, Local 1532,Retail Clerks Inter-national Association,AFL-CIO, the Unionherein,is a la-bor organization within the meaning of Section 2(5) of theAct.3.All regularfull-timeand part-time selling and nonsell-ing employees,including pharmacists and pharmacy stu-dentsemployed byRespondent at its105 N.McDowellRoad,Petaluma,California, location,excluding the storemanager,executive assistant managers(registered or nonre-gistered),guards, and supervisors as definedin the Act,constitute a unitappropriatefor collective bargaining with-in the meaning of Section9(b) of the Act.4.By coercive interrogation of its employees,by prom-ises of wage increases,by threatsof refusal to sign anycollective-bargaining agreement,by threatsto close the Pe-taluma store,by threats to denypromotion to union adher-ents,by impositionof onerous hours and by creating theimpression that the union activities of its employees werekept under surveillance, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.By discriminating in regard to the hire and tenure ofemployment of DebraO'Neil, therebydiscouraging mem-bership inthe Union,Respondent has engaged in unfairlabor practiceswithin themeaning of Section 8(a)(3) of the WALGREEN CO.Act.6.By thus interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, Respondent has engaged in unfair labor practic-es within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) .of theAct, I herebyissuethe following recommended:ORDER10Respondent,Walgreen Co.,Petaluma,California,its offi-cers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogating its employees concerningtheir union or other protected concerted activities.(b)Attemptingto influence its employees'choice ofunion representation by promises of wage increases, bythreats of refusal to sign a collective-bargaining agreement,by threats to close its Petaluma,California,store,by threatsto deny promotion to union adherents, by manipulation ofhours of work and work assignments, or by creating theimpression that surveillance is being maintained over theunion activities of its employees.(c)Discouraging membership in or activities on behalf ofRetail ClerksUnion, Local 1532,Retail Clerks Internation-al Association,AFL-CIO, oranyotherlabor organization,by discharging,or refusing to reinstate or otherwise discri-minating against,employees in regard to their hire or tenureof employment or any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the NationalLabor Relations Act.2.Take thefollowing affirmative action necessary to ef-fectuate the policiesof the Act:(a)Offer to Debra O'Neil immediate and full reinstate-ment to her former jobor, if thatjob no longer exists, to asubstantially equivalent position, without prejudice to herseniority, or anyother rights and privileges,and make herwhole foranyloss of earnings suffered as a result of thediscrimination against her.Backpay shall be computed in10 In the event no exceptions are filed asprovidedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.149themanner set forth in F. W.Woolworth Company,90NLRB 289, with interest added thereto in the manner setforth inIsis Plumbing and Heating Co.,138 NLRB 716.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, personnel records and,reports, timecards,socialsecurity payment records, and all other records necessary toanalyze the amount of backpay due under the terms of thisDecision.(c)Upon request, bargain collectively with Retail ClerksUnion, Local 1532, Retail Clerks International Association,AFL-CIO, as the exclusive representative of the employeesin the appropriate unit with respect to rates of pay,wages,hours of employment, and other conditions of employmentand, if an understanding is reached, embody such under-standing in a signed agreement. The appropriate unit is:All regular full-time and part-time selling and non-selling employees, including pharmacists and pharma-cy students employed by Respondent at its 105 N.McDowell Road, Petaluma, California, location, ex-cluding the store manager, executiveassistant manag-ers(registeredornon-registered),guardsandsupervisors as defined in the Act.(d) Post in the employees' breakroom in its Petalumastore, copies of the attached notice marked "Appendix." 11Copies of said notice on forms provided by the RegionalDirector for Region 20, after being duly signed by an au-thorized representative of Respondent, shall be posted im-mediately upon receipt thereof, and be maintained by it inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.REPORT AS TO DISPOSITION OF OBJECTIONSShould the above findings, conclusions, and Order beadopted by the Board, it is recommended that the Boardsimultaneously dismiss the petition docketed as Case 20-RC-10668.11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcingan Order ofthe National Labor Relations Board."